Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 1 of 90




           EXHIBIT14
             3DUW6
         Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 2 of 90




                                      Andrew Childe
                                      Cayman Islands
                                      D +1 345 640 5858
                                      M +1 345 916 1813
                                      E andrew.childe@ffp.ky




Andrew Childe is an independent director specialising in providing independent board level governance and
dispute resolution advice to companies, partnerships, trusts and other financial structures.

He takes liquidation appointments over both solvent and insolvent entities, and is qualified to act as a Court
appointed liquidator in the Cayman Islands.

Formerly a senior manager at a ‘Big Four’ advisory and accounting firm, where he managed the restructuring
department. Andrew moved to the Cayman Islands in 2009, prior to which he worked with
PricewaterhouseCoopers, on a number of large retail and banking restructuring engagements.

Andrew has substantial experience in dealing with a wide range of assets and managing complex cross border
litigation. He has in depth knowledge of litigation claims, secondary markets, performing and non-performing
loans, as well as traded and non-traded equities. He is also well versed in asset backed lending, real estate
sales and management, derivatives and debt instruments, in addition private equity investments, structured
finance products and other esoteric assets.

He is therefore extremely well placed to advise on a wide range of investment strategies, operating an
extensive network of trusted advisors and legal counsel in multiple jurisdictions.

Andrew currently sits as a board member on a variety of investment companies in Cayman, the US, British
Virgin Islands, the Channel Islands and West Africa.

He is a member of the Institute of Chartered Accountants in England & Wales, CISPA, the American
Bankruptcy Institute, INSOL International, and is the former Secretary of the Restructuring and Insolvency
Specialists Association in the Cayman Islands.

Andrew is a qualified Court appointed liquidator in the Cayman Islands and a Certified Director, accredited
by ICSA Canada. He is a member of the Cayman Islands Directors Association, the Cayman Islands
Compliance Association and is registered with the Cayman Islands Monetary Authority as an Approved
Director.




                                                                                            www.ffp.ky
         Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 3 of 90




                                      Chris Rowland
                                      Cayman Islands
                                      D +1 345 640 5857
                                      M +1 345 916 3488
                                      E chris.rowland@ffp.ky




Chris Rowland is an independent director and advisor specialising in providing independent board level
governance and dispute resolution advice to a select number of companies, partnerships, trusts and other
financial structures.

Currently Chris acts as a director to investment companies and other entities in the Cayman Islands, the
British Virgin Islands, the US, the Channel Islands and the UK.

With his background at a ‘Big Four’ accounting and advisory practice in the Cayman Islands, Chris has over
20 years’ of experience in the Cayman Islands financial services sector, with a particular focus on hedge
funds, alternative investments, SPVs, trusts and their service providers.

A highly experienced hedge fund liquidator, his expertise includes investigations into insurance companies,
banks and trust companies. As a former law enforcement and government financial investigator Chris also
has significant experience in relation to fraud and financial investigations, anti-money laundering, and
regulatory matters, including anti-corruption and sanctions.

In his public sector roles, he has advised various bodies, such as, the Cayman Islands Compliance Association,
the Cayman Islands Monetary Authority and the Caribbean Financial Action Task Force. Chris has conducted
investigations and provided testimony in the UK, US and Caribbean

With decades of experience, Chris has deep insight into alternative investment and offshore financial
structures and products. He routinely deals with such issues as: service provider responsibilities, valuation,
redemption and side letter disputes, complex and illiquid assets and other issues such as communication and
relationship break downs, fraud, claims, regulatory investigations, disputes, restructurings, indemnification
practices, claw backs and litigation.

He is recognised in the industry as a leader and strategic advisor in contentious and complex situations.

Chris is a Caymanian national, a Notary Public and is qualified as a Certified Fraud Examiner (ACFE), a
Certified Anti-Money Laundering Specialist (ACAMS) and a Certified Director (Acc. Dir. – Chartered
Secretaries Canada). He is a member of the Cayman Islands Directors Association, the Cayman Islands
Compliance Association, INSOL International and the Restructuring and Insolvency Specialists Association in
the Cayman Islands. Chris is also registered with the Cayman Islands Monetary Authority as an Approved
Director.


                                                                                             www.ffp.ky
        Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 4 of 90




   Discovery of a systematic funded campaign to attack the State of Kuwait and the Kuwait Port
          Authority in the United States of America in order to subvert justice in Kuwait




$XJXVW².XZDLW$QHZSXEOLFILOHVXEPLWWHGE\WKHOHJDODGYLVHURI.*/,QYHVWPHQW.6&&
XQGHUWKH)RUHLJQ$JHQWV5HJLVWUDWLRQ$FW )$5$ RIWKH86'HSDUWPHQWRI-XVWLFHKDVXQYHLOHGDF\QLFDO
SXEOLFUHODWLRQVVWUDWHJ\GHSOR\HGE\ODZILUP&URZHOO 0RULQJ//3RQEHKDOIRIIRUPHUH[HFXWLYHVRI
.*/ ERWK RI ZKRP KDYH EHHQ LQGLFWHG IRU HPEH]]OHPHQW DQG PLVXVH RI SXEOLF IXQGV DQG ZKR IDFH
RQJRLQJFULPLQDOSURVHFXWLRQLQ.XZDLW

,QWZR.XZDLWLJRYHUQPHQWDOHQWLWLHVWKH.XZDLW3XEOLF,QVWLWXWLRQIRU6RFLDO6HFXULW\ 3,)66 DQG
WKH .XZDLW 3RUWV $XWKRULW\ .3$  SUHYLRXVO\ FRQWULEXWHG PRUH WKDQ  RI WKH WRWDO DVVHWV RI DQ
LQYHVWPHQWIXQGPDQDJHGE\.*/,FDOOHG7KH3RUW)XQG,WLVWKHDFWLYLWLHVRIWKHGHIHQGDQWVLQPDQDJLQJ
7KH 3RUW )XQG WKDW DUH QRZ EHLQJ LQYHVWLJDWHG E\ .XZDLW¶V FULPLQDO DXWKRULWLHV DQG ZKLFK DUH EHIRUH
.XZDLW¶VFRXUWV

7KH)$5$ILOLQJFRQILUPVWKDW&URZHOO 0RULQJ//3KLUHG0DUDWKRQ6WUDWHJLHV//&DSXEOLFUHODWLRQV
ILUPLQWKH8QLWHG6WDWHVZLWKDQH[SOLFLWPDQGDWHWR L ³raise questions about whether Kuwait is a safe
place to invest´DQGSXEOLFL]HWKLVLQWKH8QLWHG6WDWHVPHGLDDQGHOVHZKHUHDVZHOODVWRGHQRXQFH LL ³the
unjustified State of Kuwait actions, including the Kuwait Ports Authority, against KGL and its executives
and / or its shareholders.

0DUDWKRQ6WUDWHJLHVZDVDOVRKLUHGWROREE\VWDWHRIILFLDOVDQGGUDIWletters to legislators.

7KH SXEOLF UHODWLRQV FDPSDLJQ ZDJHG E\ &URZHOO  0RULQJ //3 DQG WKH RWKHU FDEDO RI OREE\LVWV DQG
DGYLVRUVKLUHGE\.*/ DQGLWVIRUPHUH[HFXWLYHV LVDEODWDQWDWWHPSWWRVXEYHUWWKH FRXUVHRIMXVWLFHLQ
.XZDLW DQG WR KHOS GLVJUDFHG IRUPHU H[HFXWLYHV RI .*/ 6DHHG 'DVKWL DQG 0DULD 0DUVKD  /D]DUHYD
DYRLG DQ RQJRLQJ FULPLQDO LQYHVWLJDWLRQ DQG HVFDSH IURP MXVWLFH LQ .XZDLW LQ FRQQHFWLRQ ZLWK PXOWLSOH
DOOHJDWLRQVRIHPEH]]OHPHQWDQGPLVDSSURSULDWLRQRISXEOLFIXQGV

)URPWKHEHJLQQLQJRIUHSRUWVVXEPLWWHGXQGHUWKH86/REE\LQJ'LVFORVXUH$FW /'$ FRQILUPWKDW
PRUH WKDQ 86 PLOOLRQ KDV EHHQ VSHQW LQ DQ LQWHUQDWLRQDO OREE\LQJ DQG SXEOLF UHODWLRQV FDPSDLJQ
VSHFLILFDOO\ DWWDFNLQJ WKH LQGHSHQGHQFH DQG LPSDUWLDOLW\ RI WKH .XZDLWL MXGLFLDU\ MXGJHV DQG .XZDLWL
SURVHFXWRUV

,QSXUVXLWRIWKLVFDPSDLJQDQRWKHU.*/DGYLVRU2PQLD6WUDWHJ\//3KDVILOHGFRPSODLQWVDJDLQVW.XZDLW
EHIRUHWKH8QLWHG1DWLRQVDOOHJLQJYLRODWLRQVRIWKH,QWHUQDWLRQDO&RQYHQWLRQRQ&LYLODQG3ROLWLFDO5LJKWV
DQG &URZHOO  0RULQJ KDV ILOHG D FODLP EHIRUH WKH 81&,75$/ 8QLWHG 1DWLRQV &RPPLVVLRQ RQ
,QWHUQDWLRQDO7UDGH/DZ $UELWUDWLRQ&HQWHU7KHVH DGYLVRUVKDYHDOVRDWWHPSWHGWRFRRSWYDULRXV 86
SROLWLFLDQV²LQFOXGLQJ6HQDWRU5RJHU:LFNHUDQG&RQJUHVVPHPEHUV0DGHOHLQH'HDQDQG6WHYH&KDERW²
WRWKHLUFDXVHE\PDOLFLRXVO\GLVSDUDJLQJ.XZDLW¶VUHSXWDWLRQLQWHUQDWLRQDOO\$VSDUWRIWKLVHIIRUWWKH\
KDYHEL]DUUHO\WULHGWRWKUHDWHQDQXPEHURIVHQLRU.XZDLWLRIILFLDOV²LQFOXGLQJ.XZDLW¶V$WWRUQH\*HQHUDO
DQGWKH'LUHFWRU*HQHUDORI.XZDLW3RUWV$XWKRULW\²ZLWKVDQFWLRQVXQGHUWKH860DJQLWVN\$FW

,QUHVSRQVHWKH.XZDLW3RUWV$XWKRULW\FRQILUPVWKDW LWZLOOEULQJWRWKHQRWLFHRIWKHUHOHYDQWFULPLQDO
DXWKRULWLHVLQ.XZDLWWKHUHFHQW)$5$ILOLQJVPDGHE\0DUDWKRQ6WUDWHJLHV7KHFRPELQDWLRQRIWKH/'$




                                                      Page 1
        Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 5 of 90



ILOLQJVDQGWKH)$5$ILOLQJVVXJJHVWVWKDWWKHDGYLVRUVLQFOXGLQJ&URZHOO 0RULQJ//3DQG0DUDWKRQ
6WUDWHJLHVDUHIXOO\NQRZOHGJHDEOHWKDWWKDWWKH\DUHXWLOL]LQJ.XZDLWLJRYHUQPHQWIXQGV GHULYHGWKURXJK
.XZDLW¶VLQYHVWPHQWVLQ7KH3RUW)XQG LQDKLJKO\XQHWKLFDOVFKHPHWRDWWDFNWKH.XZDLWLJRYHUQPHQW
LWVHOI,Q.XZDLWWKHVHDFWLRQVFRXOGDOVREHWDQWDPRXQWWRDIXUWKHUPLVDSSURSULDWLRQRISXEOLFIXQGVRQ
WKHSDUWRIDOORIWKRVHFRQFHUQHGDVZHOODVDYLRODWLRQRIFULPHVDJDLQVWWKH6WDWH

7KH .XZDLW 3RUW $XWKRULW\ IXUWKHU ZDUQHG DQ\ DGYLVRUV HQJDJHG E\ .*/ RU LWV IRUPHU H[HFXWLYHV²
LQFOXGLQJ&URZHOO 0RULQJ//3DQG0DUDWKRQ6WUDWHJLHV²WKDWWRWKHH[WHQWWKH\FODLPWREHHQJDJHG
E\7KH3RUW)XQGRUKDYHUHFHLYHGSD\PHQWVIURPDVVHWVULJKWIXOO\EHORQJLQJWR7KH3RUW)XQGQRVXFK
HQJDJHPHQW ZDV DSSURYHG E\ WKH LQYHVWRUV RI 7KH 3RUW )XQG DQG VXFK LQYHVWRUV ZLOO VHHN WR KROG
UHVSRQVLEOHWKRVHUHFHLYLQJVXFKPRQLHVXQODZIXOO\IURPDVVHWVEHORQJLQJH[FOXVLYHO\WR7KH3RUW)XQG

'HVSLWHWKHKHDY\OREE\LQJGRQHE\&URZHOO 0RULQJ//3DQG0DUDWKRQ6WUDWHJLHVWKHUHDSSHDUVWREH
OLWWOHVXFFHVV$FFRUGLQJWR6KDLNK<RXVHI$O6DEDK'LUHFWRU*HQHUDORIWKH.XZDLW3RUWV$XWKRULW\³The
international community continues to perceive Kuwait as a fundamentally sound place in which to invest.
Last month, Kuwait was upgraded from frontier to emerging market status by MSCI. According to Franklin
Templeton, this could result in as much as $10 billion in additional investments into Kuwait. However,
while Kuwait is a safe place in which to invest, it is not a safe place in which to embezzle public funds.´

Background of the Cases:

7KHFRXUWVRI.XZDLWKDYHUXOHGLQPDQ\MXGJPHQWVVRPHRIZKLFKKDYHEHFRPHILQDODQGHQIRUFHDEOH
WKDW.*/DQGLWVIRUPHUH[HFXWLYHVKDYHEUHDFKHGWKHSXEOLFWUXVWYHVWHGLQWKHPLQVRIDUDVLWUHODWHVWR
.XZDLWL SXEOLF IXQGV ([DPSOHV RI WKHVH FRXUW UXOLQJV LVVXHG LQ WKH FRQWH[W RI SURWHFWLQJ SXEOLF IXQGV
LQFOXGH

Illegal Usurpation of Public Lands.*/KDVLOOHJDOO\XVXUSHGDQGFRQWLQXHVWRXVXUSSXEOLFODQGV

    x    0LQD$EGXOODK/DQG,QLWVUXOLQJV1RVDQGRI $GPLQLVWUDWLYH WKH.XZDLW&RXUWRI
         $SSHDOVKDVRUGHUHGWKHHYLFWLRQRI.*/IURP.XZDLW3RUWV$XWKRULW\ODQGVDVDUHVXOWRILWVLOOHJDO
         XVXUSDWLRQ RI PRUH WKDQ  VTXDUH PHWHUV RI ODQG LQ 0LQD $EGXOODK .XZDLW .*/¶V
         DWWHPSWVWRDSSHDOWKHGHFLVLRQKDYHEHHQUHMHFWHGE\WKH.XZDLW&RXUWRI$SSHDOVDQGWKH.XZDLW
         &RXUWRI&DVVDWLRQ7KH.XZDLW3RUWV$XWKRULW\KDVDOVRILOHGDFULPLQDOFRPSODLQW 1RRI 
         ZLWKWKH.XZDLW3XEOLF3URVHFXWLRQ 3XEOLF)XQGV6HFWLRQ UHJDUGLQJWKHVDPHXQODZIXOXVXUSDWLRQ
         RI0LQD$EGXOODKODQGDQGWKHREVWUXFWLRQRIRSHUDWLRQVRIDSXEOLFIDFLOLW\
         
    x    'RKD/DQG,QLWVUXOLQJ1RRI $GPLQLVWUDWLYH WKH.XZDLWLMXGLFLDU\KDVRUGHUHGWKH
         HYLFWLRQ RI .*/ IURP DQ DUHD RI  VTXDUH PHWHUV LQ D VWRUDJH DUHD DW WKH SRUW RI 'RKD
         .XZDLW
         
    x    6HYHQWK6WRUDJH$UHD,QLWVUXOLQJ1RRI $GPLQLVWUDWLYH WKH.XZDLWLMXGLFLDU\KDV
         RUGHUHGWKHHYLFWLRQRI.*/IURPWKHODQGORFDWHGLQWKH6HYHQWK6WRUDJH$UHDDQGFRPSHOOHGLW
         WRSD\XVXIUXFWIHHV
         
    x    6KXDLED/DQG,QLWVUXOLQJ1RRI 8UJHQW0DWWHUV WKH.XZDLWLMXGLFLDU\KDVSHUPLWWHG
         WKH.XZDLW3RUWV$XWKRULW\WRUHWULHYHIURP.*/DVL]HDEOHDUHDLQ6KXDLED3RUW
         




                                                        Page 2
        Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 6 of 90



Debarment.,QLWVMXGJPHQW1R1RRI $GPLQLVWUDWLYH WKH.XZDLWLMXGLFLDU\KDVFRQILUPHG
WKH'HFLVLRQ1RRILVVXHGE\WKH.XZDLW3RUW$XWKRULW\WRGHEDU.*/DQGLWVDIILOLDWHVIURPDQ\
IXUWKHUFRQWUDFWLQJZLWKWKH.3$RUDQ\DFWLYLWLHVRQLWVODQGV

:LWKUHVSHFWWRWKHRQJRLQJFULPLQDOSURVHFXWLRQVRIIRUPHU.*/H[HFXWLYHVWKH.3$QRWHVWKHIROORZLQJ

Embezzlement of Public Funds:KLOVWDMXGJPHQWKDGSUHYLRXVO\EHHQLVVXHGLQ)HORQ\&DVH1R
RI 3XEOLF3URVHFXWLRQ3XEOLF)XQGV ZKLFKIRXQGWKDWIRUPHU.*/H[HFXWLYHVZHUHJXLOW\RIWKH
XQODZIXODSSURSULDWLRQRI.'PLOOLRQWKLVMXGJPHQWKDVEHHQRYHUWXUQHGE\WKH.XZDLW&RXUWRI$SSHDO
RQSURFHGXUDOJURXQGV7KHFDVHKDVEHHQUHPDQGHGEDFNWRWKH.XZDLW&RXUWRI)LUVW,QVWDQFHDQGWKH
SURVHFXWLRQUHPDLQVRQJRLQJ:KLOHWKH.3$GRHVQRWJHQHUDOO\FRPPHQWRQWKHVXEVWDQFHRI .XZDLWL
FRXUWUXOLQJVLWGRHVEHOLHYHWKDWWKHGHFLVLRQRIWKH.XZDLW&RXUWRI$SSHDOGHPRQVWUDWHVWKHLQGHSHQGHQFH
DQGQHXWUDOLW\RIWKH.XZDLWLMXGLFLDU\GHVSLWHWKHDOOHJDWLRQVPDGHE\.*/&URZHOO 0RULQJ//3DQG
WKHLUUHVSHFWLYHDGYLVRUV

The Port Fund,QDGGLWLRQWRWKHRQJRLQJHPEH]]OHPHQWSURVHFXWLRQWKHUHLVDOVRDIXUWKHUIHORQ\EHLQJ
SURVHFXWHGZKLFKLVFXUUHQWO\EHIRUHWKH&ULPLQDO&RXUWLQ&DVH1RRI 3XEOLF3URVHFXWLRQ
3XEOLF)XQGVVHFWLRQ ZKLFKUHODWHVWRWKHXQODZIXODSSURSULDWLRQE\.*/,QYHVWPHQWRIDVVHWVEHORQJLQJ
WR7KH3RUW)XQGLQZKLFKWKH.XZDLW3RUW$XWKRULW\LQYHVWHGDSSUR[LPDWHO\86PLOOLRQ7KLVFDVH
UHPDLQVRQJRLQJ

,QFRQQHFWLRQ ZLWKWKH ODWWHUFRPSODLQW 7KH .XZDLW 3RUW$XWKRULW\ KDVVXEPLWWHGWRWKH.XZDLW3XEOLF
3URVHFXWRUVHYHUDOUHSRUWVUHODWLQJWRVXVSHFWHGZURQJGRLQJLQFOXGLQJ

    x   Manipulation of Financial Statements  $OOHJHG PDQLSXODWLRQ E\ WKH GHIHQGDQWV RI 7KH 3RUW
        )XQG¶VILQDQFLDOVWDWHPHQWVWRUHIOHFWILFWLWLRXVLQYHVWPHQWVPDGHE\.*/,QYHVWPHQWWRZDUGVWKH
        LQYHVWPHQWV E\ 7KH 3RUW )XQG ZKHQ LQ IDFW QR FDSLWDO FRQWULEXWLRQV ZHUH PDGH E\ .*/
        ,QYHVWPHQWV
    x   Unauthorized Asset Transfers 8QDXWKRUL]HG WUDQVIHU RI RZQHUVKLS RI 7KH 3RUW )XQG V
        LQYHVWPHQWVWRVKHOOFRPSDQLHVRZQHGE\RQHRIWKHGHIHQGDQWV6DHHG'DVKWLSULRUWRWKHHQGRI
        7KH3RUW)XQG VWHUPLQZLWKRXWWKHNQRZOHGJHRUDSSURYDORIWKHLQYHVWRUVLQ7KH3RUW)XQG
    x   Unauthorized Related Party Transactions  7KH GHIHQGDQWV HQJDJHG LQ YDULRXV UHODWHG SDUW\
        WUDQVDFWLRQVWKDWZHUHQRWGLVFORVHGWRRUDXWKRUL]HGE\WKHLQYHVWRUVRI7KH3RUW)XQGLQFOXGLQJ
            o ,QRQH RIWKH GHIHQGDQWV0DULD/D]DUHYDJUDQWHGDORDQ RI LQ H[FHVV RI 86
                 PLOOLRQWRDVXEVLGLDU\RI.*/.*/,QWHUQDWLRQDO3RUWVDQG:DUHKRXVLQJ,QWKH
                 ORDQDQGDOODFFUXHGLQWHUHVWZDVFDQFHOOHGRQWKHEDVLVRIDQLPSDLUPHQW
            o 0DULD/D]DUHYDDOVRJUDQWHGDEDQNORDQWRD-RUGDQLDQFRPSDQ\QDPHG8QLWHG&RPSDQ\
                 RZQHG E\ KHU FRGHIHQGDQW 6DHHG 'DVKWL IRU 86 D ZKLFK ORDQ ZDV QHLWKHU
                 GLVFORVHGWRQRUDXWKRUL]HGE\WKHLQYHVWRUVLQ7KH3RUW)XQG

7KH LQYHVWLJDWLRQLQWRWKH GHIHQGDQWV¶DFWLYLWLHVLQFRQQHFWLRQ ZLWKWKHLU PDQDJHPHQW RI7KH3RUW)XQG
UHPDLQVRQJRLQJDQGWKH.XZDLW3RUW$XWKRULW\UHVHUYHVWKHULJKWWREULQJIXUWKHULQVWDQFHVRIZURQJGRLQJ
WRWKH.XZDLW3XEOLF3URVHFXWRU






                                                   Page 3
        Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 7 of 90
                                                                                                             $



                                                                                                                  
                                                                                                                  
                                                                                                                  
                                                                                                                  
                                                                                                                  


$XJXVW 

%<(/(&7521,&0$,/ VNDOVDEDK#PRIDJRYNZ 
        
+LV([FHOOHQF\ 6DEDK$O.KDOLG $O6DEDK
'HSXW\3ULPH0LQLVWHU DQG0LQLVWHU RI)RUHLJQ $IIDLUV
6WDWHRI.XZDLW

        5H 5HOHDVHRI6DHHG'DVKWL
        
<RXU([FHOOHQF\

7KH FRQFHUQV H[SUHVVHG LQRXUOHWWHUVRI$XJXVWDQG$XJXVWRQFHDJDLQDSSHDUWR
KDYH EHHQ MXVWLILHG  7KH 6XPPHU 3DQHO RI WKH &RXUW RI $SSHDOV VFKHGXOHG D KHDULQJ RQ 
$XJXVW WR UHFHLYH ZULWWHQ FRQILUPDWLRQ WKDWWKHFRXUWLQIDFWKDGRQGHSRVLWWKHDPRXQWRIIXQGV
VSHFLILHGLQWKH-XQHRUGHUIRU0U'DVKWL¶VUHOHDVHRQEDLO0U'DVKWL¶VODZ\HUVEURXJKW
VXFKGRFXPHQWDWLRQ WRWKH$XJXVWKHDULQJ 

+RZHYHU ZH DUH DGYLVHG WKDW 0U 0RKDPPHG %HQ 1DML WKH +HDG RI WKH$SSHDOV&RXUWDQGD
IDPLO\ UHODWLYH RI 0U 'DVKWL¶V FKLHI EXVLQHVV ULYDO RQFH DJDLQ DSSHDUV WR KDYH SHUVRQDOO\
LQWHUYHQHG LQ KLVFDVHZKLOHRQKLVYDFDWLRQ:HDUHDGYLVHGWKDW-XGJH%HQ1DMLDSSDUHQWO\KDG
D VXERUGLQDWH LQIRUP WKH MXGJH SUHVLGLQJ DW WKH  $XJXVW KHDULQJ QRW WR WDNHDQ\DFWLRQRQ0U
6DHHG 'DVKWL¶V SHQGLQJUHTXHVWWREHUHOHDVHGXQGHUWKH-XQHFRXUWRUGHU$VDUHVXOWRI
-XGJH %HQ 1DML¶V DSSDUHQW LQWHUIHUHQFH WKH6XPPHU3DQHOWKDWVFKHGXOHGWKH$XJXVWKHDULQJ
GLG QRW HYHQ FDOOKLVFDVHWREHKHDUGHYHQWKRXJKERWK0U'DVKWLDQGKLVODZ\HUVZHUHSUHVHQW
LQWKHFRXUWURRP 7KHFRXUWGLG QRWSURYLGH DQ\H[SODQDWLRQ IRULWVIDLOXUHWRFDOOWKHFDVH

7KLV LV \HW DQRWKHU XQIRUWXQDWH H[DPSOH RI WKH DUELWUDU\ SURFHGXUDO LUUHJXODULWLHV WKDW KDYH
SODJXHG 0U 'DVKWL DQG 0V /D]DUHYD OHJDO SURFHHGLQJV  7KLV ODWHVW XQH[SODLQHG DFWLRQ E\ WKH
FRXUW UHLQIRUFHV WKH FRQFHUQ E\ LQWHUQDWLRQDO REVHUYHUV WKDW QRQMXGLFLDO LPSURSHU LQIOXHQFHV
DSSHDU WR EH DW SOD\  :H DJDLQ XUJH \RXU JRRG RIILFHV WR SURWHFW .XZDLW¶VUHSXWDWLRQDQGWDNH
ZKDWHYHU DFWLRQ DSSURSULDWH WR DOORZ WKHVHOHJDOSURFHHGLQJVWREHUHYLHZHGRQWKHIDFWVDQGWKH
ODZ ZLWKRXW UHSHDWHG LQWHUIHUHQFH E\ -XGJH %HQ 1DML ZKR VKRXOG UHFXVH KLPVHOI IURP DQ\
LQYROYHPHQW LQWKHVHFDVHV

,Q DQRWKHU H[WUHPHO\ GLVWXUELQJ GHYHORSPHQW WKH .XZDLW 3RUW $XWKRULW\ .3$  LVVXHG D SUHVV
UHOHDVH RQ  $XJXVW  WKDW WKUHDWHQV PHPEHUV RI WKH LQWHUQDWLRQDO GHIHQVH WHDP ZLWK
EDVHOHVV FULPLQDO FKDUJHV LQ FRQQHFWLRQ ZLWK WKHLU OHJDO GHIHQVH RI WKHLU FOLHQWV  7KLV LVDGLUHFW
DWWDFN RQ WKH UXOH RI ODZ DQG DQ DSSDOOLQJ DWWHPSW WR LQWLPLGDWH WKH LQWHUQDWLRQDO OHJDO FRXQVHO







                                                      Page 1
       Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 8 of 90
+(6KHLNK6DEDK$O .KDOLG $O 6DEDK
'HSXW\3ULPH0LQLVWHUDQG0LQLVWHURI)RUHLJQ$IIDLUV
$XJXVW
3DJH

DQG DGYLVRUV  ,W LV QR FRLQFLGHQFH WKDW WKLVFRQGXFWFRPHVIURP.3$XQGHUWKHPDQDJHPHQWRI
6KHLN <RXVHI $O6DEDK ZKR LV KLPVHOI WKH VXEMHFW RI ELSDUWLVDQFDOOVIURPPHPEHUVRIWKH86
&RQJUHVV IRU LQYHVWLJDWLRQ DQG SRWHQWLDO VDQFWLRQV XQGHU WKH *OREDO 0DJQLWVN\ +XPDQ 5LJKWV
$FFRXQWDELOLW\ $FW IRU WKLV UROH LQ WKHVH FDVHV  7KLV WDFWLF UHDIILUPV WKH VHULRXV FRQFHUQV RI
LQWHUQDWLRQDO ERGLHV DQG FLYLOVRFLHW\DERXWWKHKDQGOLQJRIWKHVHFDVHV:HHQFRXUDJH\RXUJRRG
RIILFHVWRKDYHWKH.3$SUHVVUHOHDVHZLWKGUDZQ

)LQDOO\ ZH ZLOO EH LQIRUPLQJ WKH DSSURSULDWH 86 RIILFLDOV UHJDUGLQJ WKHVH GHYHORSPHQWV IRU
WKHLUDSSURSULDWH UHYLHZDQGDFWLRQ

                                                      6LQFHUHO\


                
                                                                                                            
                       1HLO %XVK                                      /RXLV)UHHK




FFV

+LV([FHOOHQF\.KDOHG$O-DUDOODK
'HSXW\)RUHLJQ0LQLVWHURIWKH6WDWHRI.XZDLW

+LV([FHOOHQF\6DOHP$EGXOODK$O-DEHU$O6DEDK
$PEDVVDGRURIWKH6WDWHRI.XZDLWWRWKH8QLWHG 6WDWHVRI$PHULFD

7KH+RQRUDEOH/DZUHQFH56LOYHUPDQ
86$PEDVVDGRUWRWKH6WDWHRI.XZDLW

        











                                                    Page 2
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 9 of 90




                              Page 1
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 10 of 90




                              Page 2
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 11 of 90



PETITION TO:


UNITED NATIONS WORKING GROUP ON
ARBITRARY DETENTION


In the Matter of‫؛‬




                                      MARIA UAZAREVA


                                                  V



                       G O ^R N M EN T OE THE STATE OE K l^ A I T




     CASE UPDATE EOR THE WORKING GROUP ON ARBITRARY DETENTION




1.     INTRODUCTION AND SUMMARY


     A. Previous engagement with the Working Group on Arbitral^ Detention


].   On 23 M ay 2019, international coim sel fo r M s L azareva subm itted a petition to the i

     W orking G roup on A rbitrary D etention (“Working Group”) com plaining (am ong other

     m atters) that in breach o f its obligations im der international law (notably A rticles 9 and 14

     o fth e International C ovenant on Civil and Political R ights (“ICCPR”)) the State o fK u w a it

     (“Kuwait”) was arbitrarily detaining M s L azareva (“Complaint”).


2.   On 28 A ugust 2019, international coim sel fo r M s L azareva subm itted a C ase LJpdate

     (“August Case Update”) inform ing the W orking G roup that, am ong other things:


         a.   w hile M s L azareva had been belatedly released on bail on 12 Lune 2019, this had

              been preceded by further periods o f continued arbitrary detention;

                                                   1




                                                Page 1
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 12 of 90



        b.   upon leaving Sulaibiya jail, M s L azareva w as follow ed by peop le in three cars w ho

             tracked and m onitored her. Surveillance had been m aintained continuously w hile

             M s L azareva was on bail and extended to her legal team , despite there being no

             know n court order providing fo r such interference w ith M s L azarev a’s liberfy;

        c.   the K uw ait P ort A uthority (“KPA”), a State entity at the h eart o f the allegations

             against M s Lazareva, had issued a press release that directly and in clear and

             unam biguous     term s,   threatened   the   international   legal   team   w orking   on

             M s L azareva’s case in response to their legitim ate engagem ent w ith i         Special

             M echanism s; and

        d. there w ere serious concerns that M s L azareva m ay b e subjected to further periods

             o f arbitrary detention.



3.   On 23 Septem ber 2019, international coim sel fo r M s L azareva subm itted com m ents

     (“Rejoinder”) on the G overnm ent o f K u w a ifs response to M s L azareva’s com plaint to the
     W orking G roup dated 3 Septem ber 2019 and received by M s L azareva’s legal counsel on

     6 Septem ber 2019. W e w ere (and rem ain) particularly concerned to note that K uw ait’s

     response dem onstrated a fundam ental m isim derstanding o f its international obligations,

     including basic principles o f the ICCPR.



4. W e are aw are o f n o other subm issions m ade to the W orking G roup by the State o fK u w ait.



5.   In sum m aty, M s L azareva has faced and is facing prosecution in tw o cases:



        a.   The Advisory Services Case, including appeal and retrial (C ases 1942/2015 and
             1596/2018), w hich involves allegations o f em bezzlem ent relating to the provision

             by K G L Investm ent C om pany K .S .C .C (“KGLI”), the investm ent firm o f w hich

             M s L azareva w as the CEO, o f advisory services to the K PA ; and

        b.   The Port Fund Case (C ase 1496/2012), w hich relates to allegations o f
             m isappropriation o f the K P A and K uw ait Public Institution for Social Security

             (“PIFSS”) funds by subscribing and investing in an investm ent fund called T he Port
             Fim d (“TPF” or “the Fund”).




                                                 Page 2
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 13 of 90



      B. 11 November 2019 conviction


6.    Judgm ent in T he P o rt F und Case was handed dow n on M onday 11 N o v em b er 2019.

      R elying on analysis and inform ation provided hy local coim sel, w e are firm ly o f the view

      that the conviction is im safe and is likely to have heen strongly infiuenced hy extra-judicial

      factors, and th at the custodial sentence im posed is arbitrary and a serious m iscarriage o f

      justice.



7. W e are conscious th at the W orking G roup expects to consider our com plaint at its

      upcom ing session, scheduled to com m ence on M onday 18 N ovem ber 2019, w hich w e

      w elcom e. In light o f the significance and seriousness o f the recent developm ents,

      M s L azareva and her legal team considered it im portant to provide this up d ate to the

      W orking G roup as quickly as possible. W e do n o t anticipate that this w ill necessitate the

      W orking G roup postponing its consideration o f this case, and w e respectfully request that

      no such delay is entertained, given the urgency o f th e situation.



8. As this u pdate is filed only fo u r days after the ju d g m en t was issued, and in difficult

      circum stances in w hich M s L azareva and local coim sel have had lim ited available tim e,

      this C ase LJpdate does n o t p urport to be exhaustive and m ay need to be supplem ented in

      due course.



II.     CASE UPDATE


      A. Background


9.    In previous subm issions to the W orking G roup, international counsel for M s L azareva

      focused m ainly on th e A dvisory Services Case, in c o m e c tio n w ith w hich M s L azareva was

      arbitrarily detained. T he retrial in that case continues, follow ing the first instance

      conviction having been quashed by the K uw aiti C ourt o f A ppeal on the basis o f

      fundam ental due process violations.



10. H ow ever, our subm issions also alerted the W orking G roup to serious concerns regarding

      the parallel proceedings in T he P ort Fim d Case. In T he P ort Fimd Case, M s L azareva was




                                                  Page 3
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 14 of 90



   accused, together w ith h er co-defendant, M r Saeed Dashti, o f m isappropriating U SD 166

   m illion fio m The P ort Fim d, an investm ent fund adm inistered hy KGLI.



] ] . I n particular, the W orking G roup will recall our subm issions that:



        a.   The Port Fim d Case originated fio m com plaints lodged hy a disgruntled K G LI

             form er em ployee w ho had since heen convicted on charges o f em bezzling over

             U SD 500,000 fio m M s L azareva’s personal bank account;

        b.   M s L azareva was detained for interrogation in January, A ugust and Septem ber 2016

             and January 2017 in relation to these com plaints;

        c.   E ach interrogation w ould last fo r up to eight hours (and in one instance as long as

             tw elve hours). M s L azareva reported being kept in isolation and that th ere w ere

             long periods o f w aiting fo r questioning w ithout any com fort being provided or

             necessities such as food and water;

        d.   D ocum ents w ere n o t provided for M s L azareva to consider, and she was required

             to ‫ ؛‬gn an             trm sc rip t o f h^r interview .tha^ s^e did not u .n d e r t n ‫^ ؛‬



        e.   Trial proceedings in The P o rt Fund Case com m enced in M ay 2018. Counsel for

             M s L azareva presented evidence at trial that the alleged m isappropriated fin d s w ere

             n o t m issing, b u t had in fact been fio zen in D ubai and rem ained fio zen at the request

             o f the G overnm ent o f Kuw ait;

        f    The P ort Fim d Case w as largely dorm ant for eight m onths betw een D ecem ber 2018

             and A ugust 2019, in w hich tim e the funds w ere im fiozen and re fim e d to investors

             (w ith a substantial profit) afier the K uw ait A ttorney G eneral belatedly requested the

             D ubai A ttorney G eneral to release the funds. T ogether w ith The P o rt Fim d records,

             this dem onstrated conclusively that there w as no credible basis on w hich the

             prosecution could b e pursued for absconding w ith the funds. N evertheless, the case

             was reactivated soon afier M s L azareva’s conviction in the A dvisory Services C ase

             was overturned;

        g.   The restarting o f T he P ort Fim d Case coincided w ith the court overturning the

             separate conviction in the A dvisory Services Case gave rise to questions about the

             K uw aiti auth o rities’ m otivation, and w hether, as it seem ed, this was sim ply a m eans

             o f continuing the targ etin g o f M s L azareva fo r non-judicial reasons; and




                                                  Page 4
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 15 of 90



        h.   Follow ing a final hearing on 9 Septem ber 2019, ju d g m en t in The P ort Fund Case

             was due on 11 N o v em b er 2019.



12. The A ccusation R ep o rt filed by the Public P ro secu to r contained ten coimts. N ine o f the

   coim ts alleged that the defendants had, through m any individual financial transactions,

   harm ed, em bezzled or facilitated the em bezzlem ent o f public funds invested in T he Port

   Fim d by the K P A and PIFSS. One o f the ten coim ts alleged m oney laundering associated

   w ith tran sferrin g the allegedly em bezzled public funds.



13. On 11 N o v em b er 2019, the K uw aiti C ourt o f First Instance (“the Court”) issued its

   ju d g m en t in The P o rt Fim d Case. T he court acquitted M s L azareva in respect o f all b u t tw o

   o f the over 160 allegedly fiau d u len t transactions. The im pugned tm s a c tio n s in respect o f

   w hich she w as acquitted covered the entirety o f the U SD 166 m illion alleged to have been

   m isappropriated.



14. H ow ever, the C ourt convicted M s L azareva in respect o f tw o transactions, finding th at M s

   Lazareva:



        a.   facilitated and em bezzled K W D 719,000 (approxim ately U SD 2.5 m illion) as a

             result o f that am ount being tran sferred fio m the bank accoim t o f T he P o rt Fim d to

             the b ank accoim t o fK G L I, and subsequently transferred this sam e sum across tw o

             separate paym ents fio m K G L I to the bank account o f a com pany associated w ith

             M r D ashti (M s L azareva w as convicted on C ount 2 o f th e A ccusation R eport);

        b.   facilitated and em bezzled K W D 350,000 (approxim ately U SD 1.15 m illion) by

             transferring th at am oim t fio m K G L F s bank account to M r D ashti’s bank accoim t

             (M s L azareva w as purportedly convicted on C ount 7 o f the A ccusation R eport,

             although see Section II.D below ); and

        c.   was, as a result o f the tw o tm s a c tio n s described above, guihy o f one coim t o f
             m oney laundering (C oim t 10).



15. The C ourt sentenced M s L azareva to 15 years im prisonm ent w ith hard labour.



16. E ven an initial analysis o f th e lengthy C ourt ju d g m en t reveals fundam ental and fatal flaws

   in respect o f these convictions, the m ost significant o f w hich are outlined in this C ase

                                                    5




                                                 Page 5
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 16 of 90



    U pdate. The ju d icial process and outcom e are m anifestly and undoubtedly im fair, and the

    deprivation o f liberty ordered by the C ourt is a gross violation o f K uw aiti law and

    international hum an rights standards. In addition to the periods o f arbitrary detention

    already described in our preceding subm issions to the W orking G roup, this m o st recent

   ju d g m en t constitutes a classic case o fa rb itra ty detention, w ith the ju d icial process nothing

    m ore than a sham to provide the illusion o f a fair trial.



    B. Lack of reasoning for the convictions and sentence


17. The C ourt w ent to considerable and even com m endable lengths to provide detailed

    reasoning w ithin its ju d g m en t fo r each o f th e counts on w hich M s L azareva w as acquitted.



18. D uring the first 246 pages o f t h e 270-page judgm en t, the C ourt m ethodically addresses

    over 160 separate financial transitions in w hich T he P ort Fim d w as involved and in respect

    o f w hich w rongdoing w as alleged. In this m ain body o f the judgm ent, the C ourt

    dem onstrably w eighed relevant prosecution and defence evidence and, in respect o f each

    and every transaction, explained why it found in fav o u r o f th e defence evidence.



19. In the judgm en t, the C ourt repeatedly em phasises th at all the tm s a c tio n s in question w ere

    executed in accordance w ith the F u n d ’s governing instrum ents,) and w ere in conform ity

    w ith th e F im d ’s accoim ting books. O n num erous occasions, the ju d g m en t states th at the

   testim ony and reports o f W alkers (r Islands solicitors to T he Port Fimd), B aker T illy (a

    respected international consulting firm ), and the F im d’s external auditor, B D O (a respected

    international audit, accoim ting and consulting firm ), w ere credible and reliable, and that the

    C ourt believed them . T hese reports, together w ith supporting financial records and other

    defence evidence, com prehensively refu ted each p rosecution allegation in respect o f th e

    w hole U SD 166 m illion alleged to have been em bezzled. In short, the C ourt accepted,

    w ithout exception, that the exculpatoty evidence presented by the defence successfully

    proved that The P o rt Fund w as a legitim ate com m ercial enterprise, properly ru n in

    com pliance w ith its lim ited partnership agreem ent and applicable legal and accoim ting

    standards.




      Including the Fund’s Private Placement Memorandum, the Limited Partnership Agreement, h e General
      Partner’s Article of hcorporation, the resolutions issued by the General Partners.

                                                    6




                                                 Page 6
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 17 of 90




20. W e retu rn b elo w to the C o u rt’s assessm ent o f the prosecution evidence, b u t for present

    purposes it is sufficient to note that the ju d g m en t explained, in respect o f each im pugned

    transaction covered by Coim ts ], 3, 4, 5, 6, 8, 9 and parts o f 10 o f the A ccusation R eport,

    w hy the prosecution failed to m eet its burden o f proof, and why, therefore, M s L azareva

    was n o t guilty on these counts.



21. In sharp contrast, the p art o f the C o u rt’s ju d g m ent addressing C ounts 2, 7 and part o f 10,

    on w hich M s L azareva w as convicted, is devoid o f any such intellectual rig o u r or jud icial

    reasoning. Instead, the C ourt m akes bare assertions that it believed the prosecution

    w itnesses (see below ) th at certain tm s a c tio n s constituted em bezzlem ent and m oney

    laundering. In respect o f Coim ts 2, 7 and 10, the ju d g m en t m akes no effort to identify or

    explain any reason to suspect any w rongdoing in respect to the tw o toansactions that

    allegedly constituted em bezzlem ent, let alone any reasoned basis fo r crim inal convictions

    (and a le n ^ h y custodial sentence). This is all the m o re striking given the internal

    contradictions w ithin th e ju d g m en t (see Section II.D. below ).



22. On its own, this lack o fre a so n in g is outrageous, is a violation o fin tern atio n al hum an rights

    standards, and renders the resulting prison sentence arbitrary. Furtherm ore, this rush to

    convict on Coim ts 2, 7 and partially 10, w ithout explanation, should be com pared and

    contrasted to the m ore ju d icio u s approach in the first 246 pages o f the ju d g m en t and

    considered in th e context o f the m yriad due process violations that have m arred the

    prosecutions against M s L azareva (as described in o ur earlier subm issions to the W orking

    Group). In all the circum stances, the natural inference is th at the convictions w ere based on

    som ething other than evidence, legal subm issions and independent ju d icial deliberations.

    It seem s overw helm ingly likely th at the true reasons for M s L azareva’s conviction are

    extra-judicial, and, accordingly, have been kept out o f the ju dg m en t entirely.



23. Such concerns are exacerbated by the im usually harsh sentence im posed and for w hich the

    C ourt provides no explanation.



24. Linder K uw aiti law, and m ore specifically A rticle No. 20 o f L aw No.1 o f 1993 on the

    P rotection o f Public Fim ds, if an individual’s conviction relates to public m oney and the




                                                  Page 7
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 18 of 90



   am ount In question is returned prior to the close o f th e defence case, the ju d g e m ay forego

   any custodial sentence.



25. W e are inform ed hy local coim sel that the com m on practice for judges in K uw ait is to

   exercise this discretion, and that in fact the presiding ju d g e responsible for the C o u rt’s

   ju d g m en t has h im se lf routinely done so previously.



26. Further, as stated ahove, the defence subm itted (and the court expressly believed)

   exculpatory evidence th at there w as no adverse im pact on the public funds and that, to the

   contrary, all the invested funds had been returned, together w ith significant profits, courtesy

   o f M s L azareva’s good m anagem ent o f The P ort Fimd.



27. The C o u rt’s failure to provide any reasons ju stify in g the severe sentence that m arkedly

   differs fio m standard K uw aiti practice reinforces the serious concerns set out above that

   the deprivation o f M s L azareva’s liberty is indefensible and arbitrary.



28. This absence o f judicial reasoning w ith regard to M s L azareva’s conviction and sentence

   is another serious breach o fM s L azarev a’s fundam ental fair trial rights. Indeed the H um an

   R ights C om m ittee (“HRC”) has previously referred to the need for any ju d g m en t to

   publicly pronoim ce        essential findings, evidence and legal reasoning’’ "! o f th e C o u rt’s

   decision.



29. Further, the absence o f any explanation as to w hy M s L azareva w as convicted on Counts

   2, 7 and 10 severely im derm ines her ability to appeal her conviction. As the H R C has clearly

   6‫ﱑ \ﺓ\ﺓ‬
         , “ ‫ ﺍ‬rig h t to have o ne ’s conviction reviewed can only be exercised effectively i f the

   convicted person is entitled to have access to a duly reasoned, written judgement o^the

   tria l courf"! (em phasis added).




      General Comment 32, H^I/GEN/l/Rev.9 (Vol ]) (“GC 32”), 248 para 29. See, similarly: Karakasis
      VGreece [2000] E C l 483, para 27‫ ؛‬Tatishvili V Russia [2007] ECHR 168, para 58‫ ؛‬and Gradinar
      vMoldova [2008] E C l 279, paras 107-108, 116.
      GC 32 [49] (emphasis added).

                                                   8




                                                 Page 8
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 19 of 90



    c . Internal contradiction within the jndgment



30. As stated above, except fo r tw o o f the over 160 transactions, the C o u rt was at pains to

    express th at it w as entirely persuaded by th e defence’s accoim t o f the im pugned

   transactions and the com m ercial activity and proper adm inistration o f T he P o rt Fim d

    generally.



31. W e are inform ed by local counsel th at th e paym ent (totalling K W D 719,000) that w as foim d

   to b e em bezzlem ent for the purposes o fC o im t 2 was included w ithin the b ro ad er series o f

   transactions (totalling K W D 1.06 m illion and U SD 89.76 m illion) th at w ere system atically

    foim d to be law ful in the m ain bo d y o fth e ju d g m en t w here the C ourt acquitted M s L azareva

    on all allegations contained in C ount 3.



32. M ore particularly, in acquitting M s L azareva on C oim t 3, the C ourt expressly accepted the

    d efence’s case that all tm s a c tio n s in C oim t 3 w ere legal, including the K W D 719,000

    (U SD 2.5 m illion) m arketing fee paid to K G L I fo r successfully m arketing the Fund to

    investors, pursuant to a M arketing A greem ent betw een K G L I and The P ort Fim d and dated

    3 A ugust 2009 (“2009 Marketing Agreement”), a copy o f w hich had been subm itted to

   the C ourt by the defence. Inconsistent w ith that finding, I respect o fC o im t 2 the C ourt nrled

   the sam e p aym ent constituted em bezzlem ent o f public funds.



33. H aving already acknow ledged, in considering Coim t 3:



        a.   the legitim acy o f th e 2009 M arketing A greem ent;

        b. that this agreem ent served as a valid legal basis for m oney t m s f e r s fio m The Port

             Fim d to KGLI;

        c.   that this agreem ent provided for m arketing fees;

        d. that the agreem ent w as in full com pliance w ith th e constituent docum ents o f The

             P ort Fund and the law s o f th e C aym an Islands; and

        e.   that K G L I w as duly licensed by both the Central B ank o f K uw ait and the M inistry

             o f C om m erce to b e a m arketing agent.



   the C ourt sim ply could n o t consistently convict M s L azareva for paym ent o f a m arketing

    fee as alleged in C ount 2. T he paym ent o fm a rk etin g fees could no t logically be law ful for

                                                     9




                                                  Page 9
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 20 of 90



    the purposes o f one em bezzlem ent charge (C ount 2) and yet im law ful fo r the purposes o f

    an overlapping em bezzlem ent charge (C oim t 3).



34. N evertheless, inexplicably, the C ourt, in the final pages o f its judgm ent, convicted

    M s L azareva on C oim t 2, relying solely and w ithout reasons (see above) on the testim ony

    o fM s M ona A bdul W ahab (“Ms Wahab”) and M r H am ad A l-A llayan (“Mr Al-Abayan").

    As w ell as being w holly im reliable (as acknow ledged in strident term s by the C ourt in the

   judgm ent), these w itn esses’ testim ony failed to identify any reason w hy th e transactions

    w ere illegal.



35. The C o u rt’s finding in respect o f C ount 2 is, therefore, b o th intrinsically incoherent and a

    serious breach o f M s L azarev a’s fundam ental right to b e presum ed innocent imtil proven

    guihy. In its G eneral C om m ent 29, the H um an R ights C om m ittee clearly stated that this

    right, set out in A rticle 14(2) o f IC C P R , is one o f Ihe iifundamental principles o ffa ir triap:

    and constitutes a rule o fju s cogens.A T he burden o f p ro o f rests on the prosecution, and

    w here reasonable dou b t exists, the case m ust be decided in fav ou r o f th e accused.‫؛‬



36. In the circum stances set out above, the C o u rt’s conviction o f M s L azareva under C ount 2

    is clearly arbitrary and raises serious questions about the integrity o f th e proceedings and

    the im partiality o f th e ju d g es responsible for the verdict.



    D. The Court’s reliance on the testimony of demonstrably unreliable prosecution
        witnesses


    M ona A bdul W ahab



37. As previously stated in our C om plaint (see paragraphs 41 to 48 o fth e C om plaint), The P ort

    Fim d Case originated in 2012 follow ing com plaints m ade by M s W ahab. M s W ahab

    previously w orked       as M s L azareva’s adm inistrative assistant at K G L I imtil her

    em ploym ent w as term inated fo r cause on 30 M arch 2010. In retaliation, M s W ahab and her




        General Comment 29, m i/G E N /l/R ev.9 (Vol ]) ("GC 29") at 234 para ]].
        General Comment 13, m i/G E N /l/R ev.9 (Vol 1) ("GC 13") at 184 para 7.

                                                     10




                                                  Page 10
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 21 of 90



    husband forged M s L azarev a’s Identity and stole m ore than U SD 500,000 fio m M s

    L azarev a’s personal bank accoimt.



38. B oth M s W ahab and her husband w ere convicted on charges o f em bezzlem ent by the

    K uw aiti C o u rt o fF irs t Instance on 3 February 2015 w ith th eir final appeal being denied by

    the C assation C ourt on 30 M ay 2016. They w ere sentenced to three years im prisonm ent.

    W e are inform ed by local counsel that as a m atter o f K uw aiti law and practice, any p erson

    convicted o f such a dishonesty crim e is considered to have no or m inim al “h o n o u r” -

    i.e. credibility - and as such their testim ony should be given no w eight in proceedings such

    as M s L azareva’s prosecution. Indeed, im der K uw aiti law, individuals convicted o f such

    crim es are n o t even p erm itted to vote or participate in electoral cam paigns.



39. In its ju d g m en t on T he P o rt Fund Case, the C ourt explicitly recognised that M s W ah ab ’s

    testim ony w as im reliable. Y et, inexplicably, for ttvo o f the over 160 tm s a c tio n s u p o n

    w hich M s L azareva was convicted, the C ourt declared out o f the blue that it believed

    M s W ah ab ’s statem ent w ith regard to these specific allegations and relied on her statem ent

    to convict. This is all th e m ore p erplexing w hen one appreciates th at M s W a h ab ’s testim ony

    was plainly contradicted by th e sam e exculpatory defence evidence the C ourt had already

    found to be reliable.



40. Further, w e are instructed that M s W ah ab ’s statem ent am ounted to little m ore than a b are

    assertion that M s L azareva w as guihy o f crim inal conduct, w ithout any particulars or

    explanation. She did n o t set out any account o f h e facts th at could form the basis o f a

    conviction by any co u rt acting reasonably. It is, therefore, perhaps unsurprising that the

    C ourt failed to give any reason fo r its reliance on M s W ah ab ’s testim ony, let alone any

    explanation o f h o w it enabled the C ourt to overcom e the doubt established by the defence

    evidence.



    H am ad A l-A llavan



41. l e n   convicting M s L azareva on Counts 2, 7 and partially 10, the C ourt also expressly

    relied on the testim ony o f M r A l-A llayan. As explained in our subm issions to the W orking

    G roup (see p aragraph 60 o f o ur Com plaint, paragraphs 14-16 o f our A ugust Case U pdate

    and p aragraph 44 o f our R ejoinder), M r A l-A llayan is the form er D irector o f A udit at the

                                                   11




                                                Page 11
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 22 of 90



    K uw ait State A udit Bureau. H e has been involved throughout the proceedings against

    M s L azareva and m ost im portantly authored three “expert reports” for the prosecution and

    provided w itaess evidence in T he P o rt Fim d Case.



42. M r A l-A llayan also testified in the A dvisory Services C ase and subm itted three forged

    invoices as evidence in support o f the em bezzlem ent charges against M s Lazareva.

    M s L azareva was convicted in reliance on this forged evidence, although the conviction

    was subsequently overturned on appeal. As the W orking G roup will recall fio m our Case

    LJpdate filed in A ugust 2019, M r A l-A llayan has since been convicted for forging those

    very docum ents and was sentenced to six m o n th s’ im prisonm ent. As described above in

    respect o f M s W ahab, as a m atter o f K uw aiti law and practice, M r A l-A llay an ’s testim ony

    should be treated w ith substantial scepticism , or dism issed entirely.



43. T hroughout the m ajorify o f the judgm ent, the C ourt explicitly and repeatedly dism issed M r

    A l-A llay an ’s testim ony and report as clearly incom petent and unreliable. T he C ourt noted

    in its ju d g m en t th at w hen M r A l-A llayan was cross-exam ined by the defence team he

    repeatedly changed his evidence and testim ony, starkly contradicting th e content o f his

    expert reports and statem ents tak en during prosecution investigations.



44. H ow ever, again, w ith o u t giving reasons and in clear contrast w ith the rest o f its reasoning

    in the m ain body o f its judgm ent, the C ourt declared itse lf to b e satisfied w ith

    M r A l-A llay an ’s statem ent th at the tw o transactions im derlying th e conviction im der

    Coim ts 2, 7 and 10 w ere illegal. A gain, neither M r A l-A llayan no r the C ourt provided any

    further particulars as to why these t m s f e r s w ere unlaw ful.



    E . Improper conviction nnder Connt 7



45. Coim t 7 o f the A ccusation R eport alleged that on 4 O ctober 2010 M s L azareva illegally

    facilitated the transfer o f K W D 350,000 fio m T he P o rt Fund to M r Dashti.



46. The defence evidence d em onstrated that no ttan sfer w as m ade fio m T he P ort Fund to M r

    D ashti on 4 O ctober 2010 or at any other time.



47. In its judgm ent, the C ourt purported to convict M s Lazareva:

                                                   12




                                                 Page 12
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 23 of 90




        a.   n o t on the basis o f any single transfer o fm o n e y fio m T he Port F u n d ’s bank account

             to M r. D ash ti’s bank account, as alleged in C oim t 7; and

        b.   despite m aking no finding o f a n illegal source o ffim ds, and n ot even any connection

             betw een The P o rt Fund and the transfers.



48. Instead, it w ent on to convict M s L azareva based on a com pletely different tm s a c tio n ,

    nam ely a tran sfer in th e sam e am oim t betw een K G L I and M r Dashti. This constituted a

    clear departure fio m the relevant allegation in the A ccusation Report.



49. U nder K uw aiti law, the court m ay n ot issue a conviction based on facts that m aterially

    differ fio m those alleged in the A ccusation Report, l i e                     the court m ay revise the legal

    characterisation o f a factual allegation (provided it m akes a finding that the final allegation

    has been p roven to the requisite standard), it is n o t open to the court to convict on the basis

    o f a factually different case against the accused.



50. W e are instructed that, as a result, the C o u rt’s conviction o f M s L azareva o f em bezzlem ent

    im der C ount 7 (and related m oney laundering un d er Coim t 10) w as in clear violation o f

    K uw aiti law.



51. The conviction u n d er C ount 7 is also a violation o f international hum an rights standards.

    Indeed, M s L azarev a’s conviction based on the am ended C ount 7 (as described above)
              \   o   a dear vioVafiorv   0 ‫ ؟‬: \ \ ‫ﺥ\ﴽ ﴽ ﺝ‬‫؟\ﺍ‬>“ to   be informed   (...) 0‫ﺁ‬   the nuture and cause o f

    the charges against h \e f\” (,M id e                             \CC W) ard “ to have adeqrrate time and

   fa c ilitie s f o r the preparation o f h [e r] defence” ( , M d e \4 ( ٦>)(\i)\C
                                                                             ١       C W).



52. It is also unsoim d for w ant o f any proven link befiveen the transfer and any illegal act. In

    and o f itself, it is o f course n o t im law ful fo r K G L I to m ake transfers to M r D ashti and at

    any tim e. The C ourt failed to identify or explain any reason w hy the im pugned K G LI

    transfer to M r D ashti w as im law ful, and instead sim ply relied on the testim ony o f

    M s W ahab and M r A l-A llayan that the funds in K G L F s bank accoim t constituted public

    funds and th at K G L F s p aym ent to M r D ashti constituted em bezzlem ent o fth o se funds. W e

    are instructed that any and all K G L I paym ents to M r D ashti w ere legitim ate tm s a c tio n s in



                                                              13




                                                          Page 13
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 24 of 90



       com pliance w ith K G L I’s broader com m ercial agreem ents. In fact, the t m s a c ti o n in

       question was properly recorded in the financial reports subm itted by the defence.



53. It follow s that fo r the reasons set out above, K uw ait has serious questions to answ er

       regarding the conviction o f M s L azareva o f em bezzlem ent based on one K W D 350,000

       transaction u n d er the am ended C oim t 7 o f the A ccusation R epo rt (and the related m oney

       laundering allegation u n d er C ount 10).



III.     CONCLUSION


54. In light o f all th e above, the 11 N o v em b er 2019 court order to deprive M s L azareva o f h e r

       liberfy is the result o f ju d icial inappropriateness, injustice, and a profoim d lack o f

       predictability, reasonableness, necessity and proportionality. It is the product o f serious and

       sustained due process violations and does not, h e re fo re , com ply w ith the principle o f

       legality im der international law. As a result, it w ould be w ithout legal basis fo r the purpose

       o f C ategory I and w ould breach basic g u a m te e s o f legality im der international h um an

       rights law, as provided im der the IC C PR , to w hich K uw ait is a party. Further, the egregious

       fair trial violations described above render M s L azarev a’s le n ^ h y custodial sentence

       arbitrary u n d er C ategory III.



55. W e therefore hereby req u est that the i        W o rk in g G roup on A rbitrary D etention:



           a.   F or the reasons set o u t in previous subm issions, issue an opinion finding

                M s L azareva previous detention in the A dvisory Services Case to have been

                arbitrary, in violation o f K uw ait’s obligations im der the relevant provisions o f the

                ICCPR;

           b.   issue an opinion finding M s L azareva’s custodial sentence in T he P ort Fund Case

                to b e arbitrary, in violation o f K uw ait’s obligations u n d er the relevant provisions

                o f the ICCPR;

           c.   request the G overnm ent o f K uw ait to investigate and hold to accoim t all those

                responsible fo r her unlaw ful arrest, detention and im prisonm ent; and

           d.   request the G overnm ent o f K uw ait to aw ard M s L azareva adequate com pensation

                for the harm caused by bein g deprived o f h e r liberty.



                                                      14




                                                    Page 14
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 25 of 90



56. G iven the urgency o f the situation arising fio m M s L azarev a’s risk o f renew ed arbitrary

   detention, as w ell as its im pact upon the health and w ell-being o f M s L azareva and her

   5 year old son, w e respectfully req u est that the W o rking G roup first address this case

   pursuant to the urgent action procedure.




                                                                         Cherie Blair CBE, QC
                                                                                  James Palmer
                                                                         Adam Smith-Anthony
                                                                                Lauren Lederle
                                                                          Omnia Strategy LLP


                                                                             Jennifer Robinson
                                                                     Doughty Street Chambers


                                                                             Jonathan Worboys
                                                                      4 New Square Chambers


                                                                              15 November 2019




                                                15




                                              Page 15
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 26 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 27 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 28 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 29 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 30 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 31 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 32 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 33 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 34 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 35 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 36 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 37 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 38 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 39 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 40 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 41 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 42 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 43 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 44 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 45 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 46 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 47 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 48 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 49 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 50 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 51 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 52 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 53 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 54 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 55 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 56 of 90
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 57 of 90
 Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 58 of 90
                                                                                        
    &/ !#'$*/                                           X§ā
                                                                  
                                                                          ÖË¨ā
                                                                            

  (/(#/"#)% /                              + ,/   /-. 




µÑā  \4ā ×ā sā ā LØ©ā Ì±ā Ùā                                    Ãā Éā ā @ ā
                                                5ā ÚāH        āÛāāāÜ´ā

  )Iā gā             hā  Ðā Í²ā Çā                    ā %ā
                         6ā Ýx_āÞªāy3|«ā2āā āß¿āà                         āV'u?rā

    ā
áā                      ā ~ā 
          7ā ā8ā ¼āJā Àāiā    Cāj"ā    ā º³ā
                                  ā ā Mā
                                        â          9ā    Èā       Êā
                                                                       :ā ā
                                                                         Dā 1[a
                                          `āK āWā +ãā  āUSā 
 kä& ā lā  Æāå¶ā   
                                         ;ā æbāQ<ā}ā(āçāāè{āB½āEā

éRÕā mā $ā Ïā êā ¥ā  Ôëā¸Òā ā Äā āā āā
ìā íā tcā ā î¬ā ïā Á¢ā A ðā ā ÓNOāā ^ ¦ā vā zā
ñZā wā ò ó¡­ā ôā Îā õā öāYā   »*ā
                                                               =ā ,ā]£P-ā ¾n÷ā

Â¤ā øā ù®ā úā ¯Gā ûā ·ā üýdā ā Åā                             
                                                                                   

    āo° ā.>ā¹/pā0ā !Fþ#āÿTeāqāāĀfā
                  




 
       
                                                

                                                    
                                                             

                                                                
                                                                  
                                                                      
                                                                          



                  





                Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 59 of 90


                                                                                                                                  

      ## #!#       #                                                                                       
                      
                                                                                                                             
                 


             " # # #


                                                

                                                                                                  
                                                                                                  
                                                                                                              Ne
                                                                                                      JKLe      ,$e:M@%e




                                                                  
                                                                                   7B1e 6=O2eP+9&4e'0(e QRe -eSe
                                                                                                                    C<e?A)eWXe
                                                                                                                                 "e
                                                                          #           Te  U3e V5>e e;
                                                                                          
                *
                                                                     
                                                                                                    
                                                YD EZ
                                                        
                                                        [ 
                                                          \!]
                                                               
                                                                 F ^_
                                                                                 

                                                                     G `Ia.bH/8e
                                                                                            

                                                                                                 ce   de   
                                                                                                                  
                                                                                                                     e
                                                                                                                                      




                
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 60 of 90




Public Prosecution
Public Funds Prosecution


                                Indictment
Filed by Public Prosecution to Criminal Court with regard to Felony No. 1496
/ 2012 Public Finds Inventory registered under No. 23/ 2015 Criminal
Investigation, to which the Felony Nos. 547/ 2013 and 1719/ 2014 Public
Finds Inventory were joined.
The Public Prosecution accuses the following persons:
1- Maria Lazareva (Russian National – 44 years old – Managing Director of
  KGL Investment Company – residing at Salwa Plot No. 6 – Civil ID No.
  273052805138)
2- Saeed Ismail Hajiya Dashti (Kuwaiti National – 61 years old- Member of
  Bord of Directors of KGL Investment Company - residing at Al Nozha, Plot
  No. 3, Abdul Rahman Al Fares St., House No. 3. Civil ID No.
  256061501676)
3- Mohammed Abdul Mohsen Abdul Latif Al Asfour (Kuwaiti National – 71
  years old- Previous Vice Chairman of Kuwait Ports Authority - residing at
  Al Nozha, Plot No. 1, Street No. 14, House No. 12. Civil ID No.
  246081800017)
being within the period from the year 2007 till the year 2015, at the
jurisdiction of the Criminal Investigation in State of Kuwait:
First: First Defendant: -
1- In her capacity as a Public Servant (Investment Manager at the Port Fund,
  in which the Public Institution for Social Security and Kuwait Ports
  Authority hold a capital share of more than 25%), the First Defendant
  embezzled an amount of KWD 129442 “One Hundred Twenty Nine
  Thousand Four Hundred Forty Two Kuwaiti Dinar” in addition to USD
  6060 “Six Thousand sixty Kuwaiti Dinar”, from the Port Fund, through
  taking advantage of her position as the sole authorized signatory for all
  accounts of The Port Fund inside the State of Kuwait to transferer the saidd
                                                                  heqques, aass
  amounts to her personal accounts, and to issue the relevant cheques,
                                                                  ak
                                                                   king over
  shown in details in the papers, to herself, with the intent of taking over
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 61 of 90




 these funds, and using it for purposes other than management or
 investment of the money of the Port Fund, as shown in the investigation
 reports.
2-In her above-mentioned capacity, she unjustly facilitated the
 embezzlement of an amount of KWD 719100 “Seven Hundred Nineteen
 Thousand One Hundred Kuwaiti Dinar” from the Port Fund by KGL
 Investment Company, through taking advantage of her position as the sole
 authorized signatory for all accounts of The Port Fund inside the State of
 Kuwait to transfer the said amount from the account of The Port Fund to
 KGL Investment Company account No. (0603723549201) with Al Ahli
 Bank of Kuwait, and after that she used her capacity as the CEO of KGL
 Investment Company to transfer this amount (through two transactions,
 first of which was made with amount of KWD 309000 “Three Hundred
 Nine Thousand Kuwaiti Dina”, while the second was made in the amount
 of KWD 410000 “Four Ten Thousand Kuwaiti Dinar”) to Al Morabitoon
 International Company which is owned by the Second Defendant/ Saeed
 Ismail Hajiya Dashti and others, on its account No. (3160001319) with
 Burgan Bank, with the intent of facilitating embezzlement of these funds,
 and using it for purposes other than management or investment of the
 money of the Port Fund. This crime is intricately corelated with another
 felony, which is Money Laundering crime, i.e. 10th charge listed in the
 Indictment, as shown in the investigation reports.
3-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of total amount of KWD 1059000 “One Million Fifty-Nine
  Thousand Kuwaiti Dinar” and amount of USD 89764533.68 “Eighty-Nine
  Million Seven Hundred Sixty-Four Thousand Five Hundred Thirty-Three
  US Dollars and Sixty-Eight Cents” from the Port Fund by several
  companies (including KGL Investment, Kuwait and Gulf Link Company for
  Transport, KGL International for Ports, Warehousing and Transport, KGL
  NM Holding, Petrolink Holding, KGL Asia (ROHQ), Capital Link Holding,
  KGL Petroleum, Clark Gateway Investment Group) through taking
  advantage of her position as the sole authorized signatory for all accounts
  of The Port Fund inside the State of Kuwait, as stated in detail in the
  papers, to transfer these amounts to the accounts of the above-mentioned
  companies inside and outside the State of Kuwait, as shown in detail in the
  papers, with the intent of facilitating embezzlement of these funds, and
  using it for purposes other than management or investment of the m     o ne y
                                                                       money
  of the Port Fund, as shown in the investigation reports.
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 62 of 90




4-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of total amount of KWD 307094.680 “Three Hundred
  Seven Thousand Ninety-Four Kuwaiti Dinar and Sixty-Eight Kuwaiti Fils”
  and amount of USD 401137.14 “Four Hundred One Thousand One
  Hundred Thirty-Seven Dollars and Fourteen Cents” from the Port Fund by
  MPC-GMO through taking advantage of her position as the sole authorized
  signatory for all accounts of The Port Fund inside the State of Kuwait, as
  stated in detail in the papers, to transfer these amounts to the above-
  mentioned company the Port Fund stopped investing with MPC – GMO in
  the financial year 2013 and after the expiry of the Fund Period on
  13/12/2014, with the intent of facilitating embezzlement of these funds,
  and using it for purposes other than management or investment of the
  money of the Port Fund, as shown in the investigation reports.
5-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of a total amount of USD 20600000 “Twenty Million Six
  Hundred Thousand US Dollars” from the Port Fund by
  KGL International for Ports, Warehousing and Transport which is owned
  by the Second Defendant, Saeed Ismail Dashti and others, through taking
  advantage of her position as the sole authorized signatory for all accounts
  of The Port Fund inside the State of Kuwait, as stated in detail in the
  papers, to transfer the said amounts to the above-mentioned company in
  form of loan “Credit”, for purposes other than the management or
  investment of the money of the Port Fund. Furthermore, she omitted this
  loan from the financial statements of the Port Fund with the intent of
  facilitating embezzlement of the amount, as shown in the investigation
  reports.
6-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of an amount of USD 900000 “Nine Hundred Thousand US
  Dollars” in addition to KWD 200000 “Two Hundred Thousand Kuwaiti
  Dinar” from the Port Fund by The Unified Transport Co (in Jorden) which
  is owned by the Second Defendant, Saeed Ismail Dashti and others,
  through taking advantage of her position as the sole authorized signatory
  for all accounts of The Port Fund inside the State of Kuwait, as stated in
  detail in the papers, to transfer the said amounts to the above-mentioned
  company in form of financial facilities, for purposes other than
  management or investment of the money of the Port Fund, and     d with the
  intent of facilitating embezzlement of amount, as shown        wn inn the
                                                                         th e
  investigation reports.
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 63 of 90




7-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of a total amount of KWD 350000 “Three Hundred Fifty
  Thousand Kuwaiti Dinar” from the Port Fund by The by the Second
  Defendant, Saeed Ismail Dashti, through taking advantage of her position
  as the sole authorized signatory for all accounts of The Port Fund inside
  the State of Kuwait, as stated in detail in the papers, to transfer the said
  amount to the account of the Second Defendant with Burgan Bank, as
  shown in papers, for purposes other than management or investment of
  the money of the Port Fund, and with the intent of facilitating
  embezzlement of this amount, as stated in the investigation reports.
8-In her above-mentioned capacity, she unjustly facilitated the
  embezzlement of a total amount of USD 79169662 “Seventy-Nine Million
  One Hundred Sixty-Nine Thousand Six Hundred Sixty-Two Dollars” from
  the GATEWAY Development Corporation, which is wholly owned by the
  Port Fund, by CLARK GATEWAY INVESTMENT GROUP, which is owned by
  the Second Defendant, Saeed Ismail Dashti, through taking advantage of
  her position as an investment manager to transfer the ownership of
  GATEWAY Development Corporation (including Sabah Al-Ahmad
  Logistics City and Medical City in Philippine projects which are owned by
  GATEWAY Development Corporation) to CLARK GATEWAY INVESTMENT
  GROUP, which is owned by the Second Defendant, without real
  consideration or return to the benefit of the Port Fund, and for achieving
  purposes other than management or investment of the money of the Port
  Fund, and with the intent of facilitating embezzlement of these amounts
  and the said projects, as stated in the investigation reports.
9- In her above-mentioned capacity, and in her capacity as an officer whose
  duty is to protect the interest of The Port Fund in investment of the funds
  of the Public Institution for Social Security, Kuwait Ports Authority, and
  other entities, she deliberately abused the public funds, and deliberately
  performed the money transactions of the Port Fund in a way which was
  detrimental to the interest and money of the Port Fund, through
  facilitating embezzlement of the money of the Port Fund, to herself and to
  the persons and companies stated in clauses from 2 till 8 above, in order
  to secure profits, which resulted in a damage to the Port Fund with a total
  amount of USD 166009756 “One Hundred Sixty-Six Million Nine Thousand
  Seven Hundred Fifty-Six Dollars” as stated in the investigation reports.
                                                                   eports.
    Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 64 of 90




10-The First Defendant committed the crime of Money Laundering to an
   amount of KWD 2089000 “Two Million Eighty-Nine Thousand Kuwaiti
   Dinar”, through taking advantage of her position as the sole authorized
   signatory for all accounts of The Port Fund inside the State of Kuwait, to
   transfer the above-mentioned amount, in several transactions, from the
   accounts of The Port Fund, as stated in detail in the papers, to the account
   No. 060372354901 of KGL Investment with Al Ahli Bank of Kuwait.
   Furthermore, she hided and misrepresented these transactions and its
   sources by transferring these amounts from the account of the said
   company to several accounts (a total amount of KWD 719000 “Seven
   Hundred Nineteen Thousand Kuwaiti Dinar” to the account of Al
   Morabitoon International Company, which were subsequently transferred
   to the personal account of the First Defendant with Kuwait Finance House,
   an amount of KWD 1000000 “One Million Kuwaiti Dinar” to the account of
   Capital Link Co., an amount of KWD 20000 “Twenty Thousand Kuwaiti
   Dinar” to the account of Kuwait and Gulf Link Company for Transport, and
   an amount of KWD 350000 “Three Hundred Fifty Thousand Kuwaiti
   Dinar” to the account of the Second Defendant, Saeed Ismail Dashti) with
   Burgan Bank, Al Ahli Bank of Kuwait, HSBC, and Kuwait Finance House, as
   detailed in the papers; knowing that these funds are obtained from the
   crimes of embezzlement and facilitating embezzlement of the money of
   The Port Fund, with intent of hiding and misrepresenting the movement
   of these funds, its reality and sources, as shown in the investigation
   reports.
Second: Second Defendant:
   1- In his capacity as a public servant (Member of the Advisory Board and
      non-executive director in the Port Fund, in which the Public Institution
      for Social Security and Kuwait Ports Authority hold a capital share of
      more than 25% directly), the Second Defendant was an accomplice, by
      way of agreement and assistance, with the First Defendant, in the
      crimes of facilitating embezzlement of the public funds, stated in
      clauses from 2 till 9, before its occurrence, as he agreed with the First
      Defendant on transferring the funds, subject matter of the charges, to
      the beneficiary companies, which are owned by him and others, and to
      his personal accounts, as stated in detail in the papers. Further, the
      Second Defendant assisted the First Defendant in this crime by          y
      providing her with the information of these accounts with the b     anks
                                                                         banks
                                                                   vesstigation
      inside and outside the State of Kuwait, as stated in the investigation
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 65 of 90




     reports. After that the First Defendant transferred the embezzled
     amounts to these accounts with the intent of taking over the same. The
     crime was committed based on these agreement and assistance, as
     shown in the investigation reports.

  2- The Second Defendant was an accomplice, with the First Defendant, in
     the crime of Money laundering, attributed to her in clause No. 10,
     before its occurrence, by way of agreement and assistance, as he
     agreed with her on transferring amounts to his accounts and accounts
     of the companies, stated in the above-mentioned charges, and assisted
     her by providing the information of these accounts, with the intent of
     hiding the funds movement, reality and sources, knowing that these
     funds are obtained from the crimes of embezzlement and facilitating
     embezzlement of the money of The Port Fund, as shown in the
     investigation reports.


Third: Third Defendant:
    In his capacity as a public servant (Vice-Chairman of Board of Director
    of Kuwait Ports Authority), whose duty is to protect the interest of
    Kuwait Ports Authority, for which he works, in the contract concluded
    with KGL Investment Company regarding subscription to the Port Fund,
    the Third Defendant intentionally contracted with KGL Investment, in a
    way which damaged the interest of Kuwait Ports Authority, in order to
    secure a profits for others. The Third Defendant approved the process
    of calculating the contribution of Kuwait Ports Authority in the Fund
    retroactively from the date of Fund Establishment, rather than the date
    of the actual contribution of Kuwait Ports Authority in 2010. This
    resulted in incurring liabilities on the part of Kuwait Ports Authority,
    represented in management fees charged by the Investment manager
    (KGL Investment Cayman) for the years 2007, 2008 and 2009 which
    reached an amount of USD 3898260 “Three Million Eight Hundred
    Ninety-Eight Thousand Two Hundred Sixty US Dollars”. The Defendant
    achieved his purpose by deducting this amount from the contribution of
    Kuwait Ports Authority in The Port Fund, as shown in the investigation
    reports.
Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 66 of 90




                           Accordingly,
  The defendants have committed the felonies stated in Articles (48-II
  and III, and 52/1) of Penal Law promulgated by Law No. 16 of 1960,
  Article No. (43/ A, E) of Law No. 31 of 1970 amending some provisions
  of Penal Law No. 16 of 1960, articles Nos. (2/C, 3, 10, 11 and 16) of
  Law No. 1 of 1993 on the Protection of Public Funds, and articles Nos.
  (1, 2/1, 2, 6, 7) of Law No. 35 of 2002 on Anti-Money Laundering.
                            Therefore,
  The Public Prosecution petitions the Criminal Court to punish the
  defendants according to the above-mentioned articles. Further, the
  prosecution evidence is attached to this Indictment for your reference.
  First Attorney General
  Judge
  Sultan Majed Bogroh
  //signed//
  Date: 26/ 07/ 2017
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 67 of 90




Public Prosecution
Public Funds Prosecution


                         List of Prosecution Evidence
            In Case No. 1496/ 2012 Public Funds Inventory
    Registered under No. 23 /2016 Criminal Investigation Crimes
  To which the two felonies Nos. 547 / 2013 and 1719/ 2017 Public
                          Funds inventory
                                    Were joined
           --------------------------------------------------------------------
First: Statement of Witnesses:
First Witness: Mona Abdel Moneam Mahmoud, Egyptian National, 38 years
            old, prisoner of the Public Prison, ex-employee of KGL
            Investment


                                   Witnesses That
Because of her work in KGL Investment during the period from 01/01/2007
till 30/03/2010, she found that KGL Investment -a Kuwaiti Shareholding
Closed Company – has established The Port Fund in Cayman Islands, as a
subscription agent and investment manager, after obtaining License No. 24/
2007, which was issued on 12/05/2007 by Ministry of Commerce and
Industry. The subscription prospectus stated that the Port Fund aims to
achieve a return rate of 30% on its total investments, by providing
opportunities for investors to develop businesses related to ports and other
related investments.
The witness also added that KGL INVESTMENT CAYMAN LTD undertookertook thee
management of this Fund, while HSBC Bank Middle East Limited    d was
                                                                   was aan
                                                                         n
investment trustee. Further, the Port Fund had two accounts in the
                                                                hee above-
                                                                    above-
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 68 of 90




mentioned bank, first of which was Account No. 001004001001 in Kuwaiti
Dinar, and the second was Account No. 001004001160 in US Dollar.
Further, the witness stated that KGL Investment circulated the subscription
prospectus of the Fund units, which included the previously shown
distributions. The prospectus stated that the contributions of Public
Institution for Social Security and Kuwait Ports Authority in the capital of the
fund shall be USD 40400000 “Forty Million Four Hundred Thousand US
Dollar” and USD 85 million “Eighty-Five Million US Dollar” respectively.
The Kuwait Ports Authority was represented in signing on the subscription
contract by Vice Chairman of Kuwait Ports Authority, i.e. the Third
Defendant/ Mohammed Abdul Mohsen Abdul Latif Al Asfour, while KGL
Investment was represented in signing by its Chairman, Yaqoub Abdullah Al-
Wazzan.
The subscription contract of Kuwait Ports Authority states in its preamble
that the Fund shall achieve a return of 20% on its total investment, in
violation of the license issued to the Fund Manager, and the contents of
subscription prospectus used in marketing the units of this Fund to Kuwait
Ports Authority.
Furthermore, the witness stated that by reviewing the method of
establishing the Fund, the method of subscription of the Kuwait Ports
Authority in it and how the money of the Fund is being managed and
disposed of, she discovered several financial irregularities which included
embezzlement of the money of the Fund, damaging the profits of
contributions of Kuwait Ports Authority and Public Institution for Social
Security, and unjustly taking over the same.
As KGL Investment Company “Investment Manager” used fraudulent means
to persuade Kuwait Ports Authority to subscribe to the capital of the Port
Fund, when it showed that the company and some investors have paid their
contribution in the units of that Fund.
KGL Investment Company also showed great amounts of cash flow in the
fund, and promoted various and distinct activities of the fund, and its
achievement of return, which is contrary to the truth.
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 69 of 90




Further, KGL Investment Company didn’t deposit its share in the capital of
The Port Fund, i.e. USD 20 million “Twenty Million US Dollar”, which
represents 21.54% of the total capital, as established by the statement of
account issued by Investment Trustee (HSBC Bank) on 30/08/2007, which
showed that the said company deliberately defraud the subscribers of this
Fund, for the purpose of soliciting, taking over and squandering their
contributions.
She also witnesses that KGL Investment Company lent one of its subsidiaries,
i.e. KGL International for Ports, Warehousing and Transport, an amount of
USD 20600000 “Twenty Million Six Hundred Thousand US Dollars”, by
transferring the said amount from the money of subscribers of the Port Fund,
for purposes other than the purposes for which the Fund was established.
The Investment Manger also misrepresent the financial position of the Port
Fund, to establish the marketability, and upturn of the Port Fund and that it
generated profits, which is contrary to the truth.
The witness also added that she found out that Maria Lazareva (Managing
Director of Al Morabitoon International Company) and Saeed Ismail Dashti
(Member of Bord of Directors of KGL Investment Company, and one of the
key owners of the Parent company, KGL Co, which owns Al Morabitoon
International Company) performed money laundering transactions by using
the two accounts of the Port Fund Nos. (001004001160) and
(001004001001) with HSBC Bank and the account of Al Morabitoon
International Company No. 0603723549201 with Al Ahli Bank of Kuwait, in
which the money of the Fund is deposited, in transferring huge amounts
from the above-mentioned three accounts to other accounts, including the
personal account of the defendant/ Maria Lazareva, No. 221010013427 with
Kuwait Finance House, another account with the same bank under No.
220120025232, and other accounts as stated in the investigation reports, in
order to carry out money laundering transactions, within the period from
20/06/2010 till 01/02/2012. Such transfers achieved returns for the First
Defendant with total amount of KWD 3000000 (Three Million Kuwaiti
Dinar):
   - First Transaction, dated 20/06/2010, was a bank transfer madee ffrom
                                                                      rom
     KGL Investment Company's account to Al Morabitoon International
                                                             terrnational
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 70 of 90




      Company (a company owned by the Second Defendant/ Saeed Ismail
      Dashti in amount of KWD 400,000 "Four Hundred Thousand Kuwaiti
      Dinar" by an order from the Defendant/ Maria Lazareva.

   - Second Transaction, dated 15/08/2010, was a transfer made by the
     said defendant/ Maria Lazareva, in amount of KWD 719,117,809
     "Seven Hundred Nineteen Thousand One Hundred Seventeen Dinar
     and Eight Hundred Nine Fils" from the Port Fund's account No.
     001004001160 with HSBC bank to the KGL Investment Company's
     account No. 0603723549201 with Al Ahli Bank of Kuwait. After that,
     she transferred such amount from the above-mentioned KGL
     Investment Company's account through two transfers, dated
     26/08/2010, the first of which was made with amount of KWD
     309,100 "Three Hundred Nine Thousand And Hundred Kuwaiti
     Dinar", and the second was made with amount of KWD 410,000 "Four
     Hundred Ten Thousand Kuwaiti Dinar" to the account of Al
     Morabitoon Company with Burgan Bank. On 15/09/2010, the Al
     Morabitoon International Company transferred these two amounts to
     Maria Lazareva's account No. 220120025232 with Kuwait Finance
     House.
   - Third transaction was a group of money transfers in which the
     defendant Maria Lazareva used her account No. 2060251316 with
     Burgan Bank to transfer monies to her accounts in USA, Russia and
     Switzerland in addition to accounts of other persons in Dubai, Egypt
     and France.
   - Fourth Transaction, dated 04/10/2010, was a transfer made by the
     defendant/ Maria Lazareva in an amount of KWD 350,000 "three
     hundred fifty thousand dinar" from the Port Fund's account No.
     001004001160 with HSBC bank to Mr. Saeed Ismail Dashti's account
     No. 02060121731 with Burgan Bank.


She also added that there is no real cause for making these transfers, except
for that the defendant/ Maria Lazareva has used the funds of The Port Fund
in complex and complicated money transactions to hide the factt thatthaat she
                                                                          she
embezzled the money of The Port Fund in cooperation with the      he Second
                                                                      Second
Defendant/ Mr. Saeed Ismail Dashti.
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 71 of 90




Second Witness: Fii Dehyran Aba Al Khail, Kuwaiti national, 27 years old, an
           attorney for Al Ahli Bank of Kuwait, and her address is Ardiya,
           Plot No. 4, St. 1, House No. 48, Tel.: 97777902
                                  Witnesses
That the current account No. (0603723549201) is owned by KGL Investment
Company has two sub-accounts Nos. 0603723549001 and 0603723549002
respectively. On 20/02/2007, the main account was opened by Mr. Yaqoub
Abdullah Al-Wazzan (Chairman of the Board of Directors of KGL Investment
Company). Mr. Yaqoub Abdullah Al-Wazzan and Maria Lazareva were the
authorized signatories of the above-mentioned company’s account under an
authorization issued by the Chairman of Board of Directors of the company,
Mr. Yaqoub Al-Wazzan. All transactions made on the said account included
money transfers, debit of cheques, cash deposit and cash withdrawal as
stated in the account statement. The account statement shows the
transactions' date, type, value and total balance. At the end, he submitted the
above-mentioned account statements, information of authorized
signatories, an account opening form and a copy of Certificate issued by
Ministry of Commerce and Industry dated 08/04/2013 stating that Mr.
Yaqoub Al-Wazzan is the Chairman of board of directors of KGL Investment
Company and Maria Lazareva is the Vice-Chairman and Managing Director
of the said Company.


Third Witness: Al Anood Badr Al Abdel Raziq, Kuwaiti National, 49 years old,
            an attorney at Burgan Bank, and her address is Abdullah Al
            Salim Area, Plot No. 1, Daraa, Sanaa, House No. 45, Tel.:
            22988728
                               Witnesses that
Maria Lazareva is a customer at the bank under the current account No
(2060251316) opened on 13/06/2004, which is managed solely by the said
person in her capacity as the account holder. Burgan Bank used to receive
the transaction orders on the account from the customer, and carry out
                                                                    ut tthe
                                                                ry ou    he
same, As established in the account statement which shows thee account
                                                                  account
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 72 of 90




debit and credit transactions from 01/01/2007 to 31/12/2014. Where
Saeed Ismail Dashti, the holder of current account No. (2060121731),
opened on 24/12/2001, which is managed solely by the said person in his
capacity as the account holder. Burgan Bank used to receive the transaction
orders on the account from the customer, and carry out the same, As
established in the account statement which shows the account debit and
credit transactions from 01/01/2007 to 31/12/2014. In addition, Al
Morabitoon International Company for General Trade and Contracting is a
customer in the bank under the current account No. (3160001319), opened
on 21/09/2009, by Mr. Fouad Ismail Dashti. Mr. Fouad Ismail Dashti and Mr.
Saeed Ismail Dashti are the authorized signatories of this Company as stated
in the account opening form. She added that the statement of the account of
the Defendant/ Saeed Ismail Dashti, shows that on 04/10/2014 he has
received an amount of KWD 350,000, while Al Morabitoon International
Company received an amount of KWD 719,100 “Seven Hundred Nine
Thousand And Hundred Dinar” on 26/08/2010 in its above-mentioned
account from KGL Investment Company's account with Al Ahli Bank of
Kuwait through two transactions, first of which was made with amount of
KWD 410,000 and the second was made with amount of KWD 309,100. On
15/09/2010, Al Morabitoon International Company transferred this amount
from its said account to Maria Lazareva's account No. 221020025232 with
Kuwait Finance House. At the end, the witness submitted the supporting
documents in this regard and mentioned account statements.


Fourth witness: Sayed Waleed Khalid Abdel-Raziq, Kuwaiti National, 30
           years old, Manager of Financial Institutions at HSBC Bank, and
           his address is Al Sora, plot No. 6, St. 10, House No. 20.
                              Witnesses that
The Port Fund is a customer at the Bank under the two accounts Nos.
(001004001160) and (001004001001). The first account is denominated in
the US Dollar currency and the second account is denominated in the Kuwaiti
Dinar currency. The first account was opened on 15/07/2007 and the
second account was opened on 04/05/2009 by Ms. Maria Lazareva  areva in
                                                                      in her
                                                                         her
capacity as the CEO of the same. Accordingly, she has signed thee account
                                                                    account
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 73 of 90




opening applications and managed the two accounts solely. Money transfers
from the said two accounts has been carried out under transfer orders issued
by Maria Lazareva. These orders contained her signature, transfer amount,
and the beneficiary account name and number as stated in the account
statement. As per the statement of the USD account, it is found that this
account started with a balance of USD 3,595,980 "Three Million Five
Hundred Fifty-Nine Thousand Nine Hundred Eighty US Dollar" on
15/07/2007. Later, many withdrawal and deposit transactions were being
been carried out on the said account until it’s closure on 12/03/2016 with a
balance of USD 23.56 "twenty-three dollar and sixty-five cent". As for the
KWD account, the opening balance was KWD 10,000 "ten thousand dinar".
Later, many withdrawal and deposit transactions were being carried out on
the said account until its closure on 12/03/2016 with a balance of KWD 0
"zero". The witness submitted copies of above-mentioned account
statements including the transfer orders and their different data in addition
to two accounts opening applications.


Fifth Witness: Ahmed Abdul-Mohsen Al-Qutifi, Kuwaiti National, 28 years
                old, an attorney at the Kuwait Finance House, his address:
                Kaifan, Plot No. 3, Street No. 36, House No. 40, T:
                997228559,
                              Witnesses that


Defendant, Maria Lazareva, is a customer of Kuwait Finance House under the
current account No. 221010013427, and the saving account No.
221020025232, both in the Kuwaiti dinar currency, in her capacity as the
holder and authorized signatory of the two mentioned accounts.
The first account was opened on 25th of November, 2010 by the above-
mentioned customer in accordance with a certificate issued by KGL
Investment Company certifying that the she is the Vice Chairman and the
Managing Director, working thereof in return for a monthly salary
                                                                a y KWDW
8500 without mentioning any other sources of her income. The statement
                                                                temeent ooff
the said account showed the first transaction has been done on    25
                                                                n 2 5 of
                                                                     th
                                                                     t h of
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 74 of 90




November, 2010; such transaction was a kind of two internal transfers that
they received from her other account with Kuwait Finance House No.
221020025232, the first was in an amount of KWD 511394, and the second
was in an amount of KWD 511394,862.
Then, the withdrawal and deposit transactions have continued on the
account until the last transaction dated 22nd of May, 2013 in an amount of
KWD 5825.
Maria Lazareva has been fully aware of all these transactions.
The statement also mentioned that an amount of KWD 719000 has been
transferred from Burgan Bank to the account of the above-mentioned
customer on 15th of September, 2010 to her account No. 221020025232.
The two statements of Maria Lazareva's account, previously mentioned, as
well as the identification documents required from the bank to open such
accounts have been submitted.


Sixth Witness: Latifa Daoud Bouhaimmed, Kuwaiti National, 39 years old, an
             attorney for Al Ahli bank of Kuwait, her address: Mishref, Plot
             No. 2, Street No. 4, House NO. 19, T.: 1867000, extension: 2067,
                              Witnesses that


A number of 21 money transactions have been executed in the account of
KGL Investment Company in Al Ahli bank of Kuwait No. 0603723549201,
related to the Port Fund subject matter of the present incident, among these
transactions:
The transaction dated 26th of October, 2010, which is a money transfer in
an amount of KWD 20000 from the aforementioned account of KGL
Investment Company to the account of Kuwait and Gulf Link Company for
Transport No. 001001502001 with HSBC Bank, Exhibit No. (19).
The transaction dated 04th of October, 2010, which is a money transfer in
an amount of KWD 350000 from the aforementioned account             KGL
                                                              nt of K GL
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 75 of 90




Investment Company to the account of the Second Defendant Saeed Ismail
Dashti No. 2060121731 with Burgan Bank, Exhibit No. (16).
The transaction dated 15th of August, 2010, which is a money transfer
from the account of The Port Fund in an amount of KWD 719117,809 "Seven
hundred and nineteen thousand, one hundred and seventeen dinars, eight
hundred and nine Kuwaiti Fils" to the aforementioned account of KGL
Investment Company with Al Ahli Bank of Kuwait as evidenced from the
transfer notice, Exhibit No. (08)
The transaction dated 26th of August, 2010, which is a money transfer in
an amount of KWD 309100 " Three hundred and nine thousand and one
hundred dinars" from the aforementioned account of KGL Investment
Company to the account of Al Morabitoon International Company No.
3160001319 with Burgan Bank, as evidenced from the transfer order signed
by Maria Lazareva dated 25th of August, 2010, Exhibit No. (09).
The transaction dated 26th of August, 2010, which is a money transfer in
an amount of KWD 410000 " Four hundred and ten thousand Kuwaiti dinars"
from the aforementioned account of KGL Investment Company in Al Ahli
bank of Kuwait to the aforementioned account of Al Morabitoon
International Company with Burgan Bank, as evidenced from the transfer
order signed by Maria Lazareva dated 25th of August, 2010, Exhibit No. (10).
The transaction dated 02nd of September, 2010 which is a money transfer
in an amount of KWD 1000000 "One million Kuwaiti dinars" from the
aforementioned account of KGL Investment Company in Al Ahli bank of
Kuwait to the account of Capital Link Company No. 0603755991001 with Al
Ahli bank of Kuwait, as per the transfer order issued by Maria Lazareva,
Exhibit No. (13).


Seventh Witness : Hamad Ahmed Al-Olayan, Kuwaiti National, 55 years old,
               Director of the Department of Economic and Service
               Facilities at the State Audit Bureau, his address: Al Rehab,
               Plot No. 02, Street No. 18, House NO. 03, T.: 99856399,
               extension: 2067, hereby,
                              Witnesses that
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 76 of 90




Pursuant to the two assignments issued to him by the Public Prosecution to
prepare two reports on the incident in question; therefore, Mr. Hamad
Ahmed Al-Olayan has developed the report attached to the investigations,
then, the same has annexed his modified report on 10th of November, 2016.
In addition, Mr. Hamad has prepared the report dated 15th of February, 2017
that has been attached to the investigations as well.
Mr. Hamad certified that he has drawn up the information set out in the two
reports referred to above after having reviewed the reports of the State
Audit Bureau issued in this regard. In addition to the assignments mandated
to the Bureau by the National Assembly to consider the incident of the
contribution of the Kuwait Ports Authority in the Port Fund, to review the
documents, exhibits, and statements of account provided by the Public
Prosecution, and to examine the papers submitted by the Kuwait Ports
Authority and the Public Institution for Social Security.
It became crystal clear to him that during the period from 2007, (KGL
Investment Company) has established the Port Fund in the Cayman Islands,
and then submitted to the relevant authorities in the State of Kuwait (i.e. the
Ministry of Trade and Industry and the Central Bank of Kuwait) a request for
approval to market its units inside Kuwait. The prospectus approved by the
Marketer stated that the Fund aims to achieve an annual return of 30% on
the total investment of the Fund by giving investors an opportunity to
subscribe to its shares with a view to work on developing international ports
and investments related to this facility.
The approval of these authorities has been issued in accordance with
Resolution No. 24/2007 on 12th of May, 2007 with an authorized capital of
USD 500 million.
Accordingly, (KGL Investment Company) assigned one of its fully owned
companies, (KGL Investment Cayman), to be the investment manager, in
addition to marketing its units in the State of Kuwait.
The share of the Kuwait Ports Authority and Public Institution for Social
Security was (USD 85 million) – for the first- and (USD 40400000)-   ) for the
latter; i.e. with a total amount of (USD 125400000) of the value off the p
                                                                         paid-
                                                                           aid -
up capital that amounts (USD 166009756). The share of thee Public       Public
Institution for Social Security to the capital of the Fund since     since its
                                                                            its
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 77 of 90




establishment was 56%, in 2010, the share of the Kuwait Ports Authority has
been added, thus, the share of the public funds therein reached 74%.
The amounts of the shareholders have been deposited into the fund’s
account with HSBC, Kuwait Branch, account No. (001004001160), and in Al
Ahli bank of Kuwait, account No. (0603493283001).
The First Defendant, Maria Lazareva, has marketed the units of the Fund, in
her capacity as the Executive Chairman of KGL Investment Company, the
Investment Manager of KGL Investment Cayman, and the authorized
signatory in the accounts of the Port Fund, in cooperation with a board
member of (KGL Investment Company) named Saeed Ismail Dashti, one of
the biggest owners therein, in his personal capacity and on behalf of 776 of
the shareholders in (KGL Investment Company) in addition to owning Al
Morabitoon International Company, which is one of the owners in KGL
Investment Company, by referring the issue of the Fund to the Council of
Ministers.
Therefore, a letter by the Secretary of the Council of Ministers has been
issued on 29th of June, 2010 regarding the offer submitted by (KGL
Investment Company) to the Kuwait Ports Authority to have a share in the
Port Fund.
The marketing period lasted one month without any commitment by the
company (KGL Investment), during or even after the end of the Fund term,
to pay the value of its share in the capital of the Fund, which amounts USD
20 million, as well as the contribution of one of its subsidiaries (Petro Link
Holding Company) of USD 3 million, as provided in all the statements of Fund
account attached to his report.
The First Defendant, Maria Lazareva, who is the investment manager
therein, and Second Defendant, Saeed Ismail Dashti, have caused this jointly
by submitting a financial statement of the Fund that was not true since it
shows the payment of these shares.
He added that the Kuwait Ports Authority has a share in the Port Fund under
the subscription contract dated 14th of July, 2010 in an amountnt of USD
                                                                       D550
                                                                          0
million, and the said contract has been signed by the authorized  signatory,
                                                                d si
                                                                   ignatory,
the Vice Chairman of company and the Third Defendant named M    Mohammed
                                                                  oh ammed
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 78 of 90




Abdul Mohsen Abdul Latif Al Asfour, who agreed to reduce the Authority's
return rate from the Fund to be 20% in violation of the prospectus, without
explaining the reasons for such reduction. By doing so, he neglected the fact
that the Authority aimed from this contract to merely enrich its financial
resources.
The documentary examination proved that the First Defendant, Maria
Lazareva, has embezzled and taken over an amount of KWD 129442, and
USD 6060 of the funds of the Port Fund through money transfers executed
on 26th of August, 2010, 13th of December, 2010 and 31st of October, 2011
with a total amount of (KWD 27000, KWD 442, and USD 6050) respectively.
In addition, (check No. 214454 in an amount of KWD 5000, check No. 214459
in an amount of KWD 10000, check No. 214465 in an amount of KWD 5000,
and check No. 214469 in an amount of KWD 18000) drawn on the Port Fund
account No. 001004001001 were issued. In addition, checks (No. 06 in an
amount of KWD 5000, No. 09 in an amount of KWD 18000, No. 19 in an
amount of KWD 18000, No. 22 in an amount of KWD 5000, and No. 35 in an
amount of KWD 18000) drawn on the Port Fund account No. 493283002
with Al Ahli bank of Kuwait were issued. First Defendant, Maria Lazareva,
has taken advantage of her position and her capacity as the sole authorized
signatory in such accounts within the State of Kuwait, and transferred these
amounts to her account.
The documentary examination also proved that the First Defendant, Maria
Lazareva, has taken advantage of her position and her capacity as the sole
authorized signatory in the Fund accounts, and she has facilitated the
embezzlement and taking over the funds of the Fund in favor of subsidiary
companies and affiliates of the Investment Manager (KGL Investment
Cayman that is fully owned by KGL Investment Company). These companies
are (KGL Investment Company, Kuwait and Gulf Link Company for
Transport, KGL International for Ports, Warehousing and Transport (KGL
IP), KGL NM Holding, Petro Link Holding Company, KGL Asia ROHQ, Capital
Link Holding, KGL Petroleum, and Clark Gateway Investment Group). The
total embezzled amounts were about KWD 1059000 (one million fifty-nine
thousand Kuwaiti dinars) and a total amount of USD 89764533,68   , ((Eighty
                                                                          g y
nine million seven hundred and sixty four thousand five hundred d and  d thirty
                                                                         thirty
three US dollars and sixty eight US cents); through money transfers
                                                                erss ffrom
                                                                       rom tthe
                                                                             he
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 79 of 90




Port Fund accounts mentioned above to the accounts of the companies with
the banks detailed in his report inside and outside Kuwait, as detailed below:
        Beneficiary Name                 Amount in KWD         Amount in USD
         KGL Investment                    1,039,000            34,519,412
Kuwait and Gulf Link for Transport           20,000                  -
    KGL International for Ports,                -               20,600,000
Warehousing and Transport (KGL
                IP)
         KGL NM Holding                         -                 17,711,763
   Petro Link Holding Company                   -                 1,000,000
         KGL Asia ROHQ                          -                 6,700,000
           Capital Link                         -                 143,358,68
          KGL Petroleum                         -                 7,090,000
 Clark Gateway Investment Group                 -                 2,000,000
               Total                         1059000             89764533,68


Mr. Hamad also added that among the transactions referred to above is using
the funds of the Port Fund for purposes other than the designated purpose,
investments or management by the First Defendant, Maria Lazareva. When
Maria Lazareva granted a "credit" loan to a related party, which is KGL
International for Ports, Warehousing and Transport (KGL IP), bearing in
mind that the said company is owned by the Second Defendant Saeed Ismail
Dashti and others, through a money transfer ordered by Maria Lazareva
from the account of the Port Fund in HSBC Bank No. 001004001160 in an
amount of USD 20600000 (twenty million six hundred thousand US dollars)
on 26th of August, 2007. The said amount has been deposited in account No.
0002426590301 of KGL International for Ports, Warehousing and Transport
(KGL IP) with the National Bank of Kuwait so that KGL IP could use it in its
deal with the Struggling Damietta International Port Company in the Arab
Republic of Egypt, Without having a contract stating the conditions for
granting such loan or the reason of granting the same.
It was revealed to Mr. Hamad in light of the financial statements of the Port
Fund that the term of this loan was five years, with a simple interest of 28%
per annum. However, the Defendant, Maria Lazareva, at a laterr date,  datte, has
                                                                             h as
cancelled the loan in full along with all its due interests without submitting
                                                                    su
                                                                     ubmitting
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 80 of 90




any proof of any corresponding assets in the Fund's financial statements, to
the detriment of the Port Fund sums and to facilitate the embezzlement of
such amount by the Second Defendant/ Saeed Ismail Dashti.
It was also evidenced from the examination that the, Maria Lazareva, in her
capacity as the Investment Manager of the sums of the Port Fund, has
entered into an investment in the name of the Port Fund with a company
named MPC- GMO in Europe which ended with an incurred loss reached USD
15280973 by the end of the investment term in the fiscal year 2013.
Moreover, the Defendant, Maria Lazareva was not satisfied with these losses,
but instead she used her position and has taken advantage of her position
and her capacity as the sole authorized signatory in such accounts of the Port
Fund inside the state of Kuwait and transferred, during the period from 31st
of March, 2014 to 09th of July, 2015, amounts from the accounts No.
002493283001 and 002493283001 in the National Bank of Kuwait, after the
end of the investment term with MPC- GMO with a total amount of USD
401137,14 and KWD 307094,680 to facilitate the embezzlement of MPC-
GMO of these funds and using it in purposes other than the purposes of
managing and investing the Fund sums.
It was also evidenced from the examination that, on 27th of June, 2009, the
Investment Manager, Defendant Maria Lazareva, has provided financial
facilities for a company benefiting, the Second Defendant, Saeed Ismail
Dashti (which is the Unified Transport and Logistics Co. in Jordan), as a bank
guarantee in an amount of USD 900000, for purposes other than the
purposes of managing or investing the sums of the Fund. First Defendant,
Maria Lazareva, has taken advantage of her position and her capacity as the
sole authorized signatory in the Fund accounts and transferred the value of
such guarantee to the beneficiary company's account with the Jordan Kuwait
Bank. In addition, the beneficiary company has refrained from repaying the
value of this guarantee to the Port Fund to facilitate the embezzlement of
such amount by the Second Defendant Saeed Ismail Dashti.
The examination also indicated that the Defendant Maria Lazareva has
transferred an amount of KWD 200000 to the previously mentioned
company (the Unified Company). By doing this, she has taken advantage
                                                                vantage of
her position and her capacity as the sole authorized signatory in      Fund
                                                                n thee Fu nd
accounts, for purposes other than the purposes of managing or investing
                                                                vessting tthe
                                                                           he
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 81 of 90




sums of the Fund to facilitate the embezzlement of such amount by the
Second Defendant Saeed Ismail Dashti, who represented (the Unified
Company) in signing the Guarantee Agreement referred to above on 27th of
June, 2009.


It was also evidenced from the examination that the Defendant, Maria
Lazareva, has taken advantage of her position and her capacity as the sole
authorized signatory in the Fund accounts by transferring an amount of
KWD 719100 on 26th of August,2010 to the account of Al Morabitoon
International Company, which is owned by the Second Defendant Saeed
Ismail Dashti, for no reason, and for purposes other than the purposes of
managing or investing the sums of the Fund with a view to facilitate the
embezzlement of such amount by the Second Defendant referred to above, a
detailed below:
           Date               Amount in KWD         Telex Transfer No.
    26/08/2010                   3,901,00          BR07002010020066
    26/08/2010                   410,000           BR07002010020069
    Total                        719,100


It was also evidenced from the examination that the Defendant, Maria
Lazareva, has taken advantage of her position and her capacity as the sole
authorized signatory in the Fund accounts inside the state of Kuwait and
transferred an amount of KWD 350 thousand from the account of The Port
Fund to the account of the Second Defendant, Saeed Ismail Dashti, in Burgan
Bank, referred to in his report.


Likewise, the Defendant Maria Lazareva, in her capacity as the sole
authorized signatory in all the accounts of the Port Fund, has transferred a
total amount of KWD 121000 to the Second Defendant, Saeed Ismail Dashti
through a money transfer on 26th of August, 2010 in an amount of KWD
27000 from the Port Fund account No. 001004001160 in HSBC Bank. The
said Defendant has also issued check No. 214453 in an amount of KWD 90 9000,
                                                                         0 00,
check No. 214458 in an amount of KWD 10000, check No. 214464     44644 iin
                                                                         n an
                                                                           an
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 82 of 90




amount of KWD 7000, and check No. 214468 in an amount of KWD 18000
drawn on the Port Fund account No. 001004001160 in HSBC Bank and
issued check No. 03 in an amount of KWD 18000, check No. 05 in an amount
of KWD 7000, check No. 18 in an amount of KWD 18000, and check No. 20 in
an amount of KWD 7000, for purposes other than the purposes of managing
or investing the amounts of the Port Fund and with a view to facilitate the
embezzlement of such amounts.
Having examined the investments of the Port Fund, Mr. Hamad found out
that the Fund has some investments in the Philippines; these investments
are two projects (the Medical City and Sabah Al-Ahmad Logistics City). They
were contracted upon by and between a company established by the
Defendant, Maria Lazareva, to complete the said project called Global
Gateway Development Corporation and the Philippines Government on the
basis of the B.O.T system for 50 years.
As a result, the Fund Manager, the Defendant Maria Lazareva injected huge
sums of money totaling USD 79169662 directly to start the project. However,
the said project has never been actually completed or gain any profits or
revenues thereof till the end of the Fund term on 31st of December, 2014.
He added that this was accompanied by a deficit of the liquidity of the Port
Fund. Therefore, the Defendant, Maria Lazareva, in cooperation with the
Second Defendant, Saeed Ismail Dashti, have transferred the title deed of
Global Gateway Development Corporation (the owning company of the
aforesaid projects) from the Port Fund and transferred a percentage of
100% of its shares to Clark Gateway Investment Group, owned by the Second
Defendant Saeed Ismail Dashti, as evidenced from the letter sent from the
Second Defendant Saeed Ismail Dashti on 11th of April, 2014 to the Defendant
Maria Lazareva in which the Second Defendant confirmed the completion of
the Sale process.
He also added that the Defendant, Maria Lazareva was not satisfied with
transferring the ownership of the two projects, referred to above, to the
Second Defendant Saeed Ismail Dashti to embezzle it unjustly, but also
transferred an amount of USD 2 million to Clark Gateway Investment Group,
which is owned by the Second Defendant Saeed Ismail Dashti, with
                                                               h a view
                                                                      w tto
                                                                          o
facilitate the embezzlement of The Port Fund sums and assets,  s, which
                                                                  which is
                                                                         is
      Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 83 of 90




   estimated by a total of USD 81169662 by the aforementioned Second
   Defendant.
   The examination also confirmed the approval of the Vice Chairman of Kuwait
   Ports Authority, Mohammed Abdul Mohsen Abdul Latif Al Asfour, the Third
   Defendant, to consider the contributions of Kuwait Ports Authority in the
   Port Fund retroactively since 2007, not as of its actual contribution in July,
   2010. As a result, the administration fees of the Fund shall be calculated in
   favor of the Fund Manager (KGL Investment Cayman) retroactively for 2007,
   2008, and 2009. The said fees reached USD 3898260, causing physical
   damage and great loss to the Kuwait Ports Authority. He explained this
   behavior as fraud by the Investment Manager, the Defendant Maria Lazareva
   in collusion with the Third Defendant, Mohammed Abdul Mohsen Abdul Latif
   Al Asfour and the Second Defendant Saeed Ismail Dashti. This can be proved
   by the contribution of the Third Defendant, Mohammed Abdul Mohsen
   Abdul Latif Al Asfour in commercial companies with the Second Defendant
   Saeed Ismail Dashti (such as National Cleaning Company K.P.S.C. established
   on 21st of March, 1979), (National Sewerage Company LLC established on
   08th of January, 1989) and (Sabhan Agricultural Contracting established on
   6th of September 1989). Thus, it is clear that the Investment Manager, the
   Defendant Maria Lazareva has followed the reevaluation method with a view
   to get more of the performance fees; bearing in mind that the Second
   Defendant, Saeed Ismail Dashti, was fully aware of that. In addition to his
   personal benefit from the sums and assets of the Port Fund that have been
   transferred by the Defendant Maria Lazareva to him and to the companies
   owned by him as he said in his statement previously. He concluded that such
   acts have caused harm to the funds of The Port Fund and the contributions
   of the Public Institution for Social Security and Kuwait Ports Authority in an
   amount of USD 166009756 (one hundred sixty-six million nine thousand
   seven hundred fifty-six US dollars).
   Remarks of the Public Prosecution:
1. The Defendant, Maria Lazareva, has admitted during the investigations that
   she was the Executive Chairman of KGL Investment Company and the one
   who proposed the idea of establishing the Port Fund. She also admitted
                                                                   mitted that
   the aforementioned company has established KGL Investment Caymanymann tto
                                                                           o be
                                                                              be
   the Investment Manager of the Port Fund and to be fully owned    d by
                                                                      by iit.
                                                                           t. IIn
                                                                                n
      Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 84 of 90




   addition, she, i.e. the Defendant, is the sole authorized signatory in all the
   bank accounts of the Port Fund. She also stated that KGL Investment
   Company has never established an investment fund before the Port Fund
   and that she, i.e. the Defendant, is the one who requested the preparation of
   the prospectus of the fund, and that the Fund term has ended on 31st of
   December, 2014 without distributing any profits. She also admitted that the
   sums existing in the accounts of the Fund are less than its capital. Maria
   Lazareva stated that she is the one who granted the loan that amounts USD
   20600000 (twenty million six hundred thousand US dollars) to KGL
   International for Ports, Warehousing and Transport (KGL IP). She also
   acknowledged that the Second Defendant, Saeed Ismail Dashti, is the
   Chairman of the Advisory Board of the Port Fund, and the non-executive
   director therein.
2. After having examined the photocopy of the (check No. 214454 in an amount
   of KWD 5000, check No. 214459 in an amount of KWD 10000, check No.
   214465 in an amount of KWD 5000, and check No. 214469 in an amount of
   KWD 18000) drawn on the Port Fund account No. 001004001001, checks
   (No. 06 in an amount of KWD 5000, No. 09 in an amount of KWD 18000, No.
   19 in an amount of KWD 18000, No. 22 in an amount of KWD 5000, and No.
   35 in an amount of KWD 18000) drawn on the Port Fund account No.
   493283002 in Al Ahli bank of Kuwait and check No. 214453 in an amount of
   KWD 9000, check No. 214458 in an amount of KWD 10000, check No.
   214464 in an amount of KWD 7000, and 214468 in an amount of KWD 18000
   drawn on the Port Fund account No. 001004001160 in HSBC Bank as well as
   issuing (check No. 03 in an amount of KWD 18000, check No. 05 in an amount
   of KWD 7000, check No. 18 in an amount of KWD 18000, and check No. 20 in
   an amount of KWD 7000) perused by the Public Prosecution, it has been
   established that the same were consistent with the statements of the
   Seventh witness.
3. After having examined the photocopy of the statements of accounts and the
   transfer orders of the Port Fund Accounts in HSBC Bank, attached with the
   report of the member of State Audit Bureau- the Seventh witness, perused
   by the Public Prosecution, it has been established that some amounts have
   been transferred from these accounts to the accounts of KGL Investment
   Company "Fund Manager" and its affiliated companies.
      Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 85 of 90




          Beneficiary Name              Amount in KWD       Amount in USD
           KGL Investment                 1,039,000          34,519,412
  Kuwait and Gulf Link for Transport        20,000                -
      KGL International for Ports,             -             20,600,000
  Warehousing and Transport (KGL
                  IP)
           KGL NM Holding                      -              17,711,763
     Petro Link Holding Company                -              1,000,000
           KGL Asia ROHQ                       -              6,700,000
             Capital Link                      -              143,358,68
            KGL Petroleum                      -              7,090,000
   Clark Gateway Investment Group              -              2,000,000
                 Total                      1059000          89764533,68

4. After having examined the photocopy of the transfer orders attached with
   the report of the member of State Audit Bureau- the Seventh witness,
   perused by the Public Prosecution, it has been established that some
   amounts have been transferred from the account of the Port Fund in the
   National Bank of Kuwait, below specified, to the account of MPC-GMO after
   the end of the investment term of the Port Fund in the mentioned company
   "Volume No."


     (1)          Account No. 001-493283-001:
          Date              Amount in KWD        Telex Transfer No.
   31/03/2014             132,841,60            BR07002014006629
   21/04/2014             133,986,77            BR07002014008437
   21/10/2014             134,308,77            BR07002014022875
   Total                  401,137,14


     (2)          Account No. 001-493283-002:
          Date              Amount in KWD        Telex Transfer No.
   09/07/2015             307,094,680           BR07002015015492
      Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 86 of 90




4. After having examined the photocopy of the letter sent by the Second
   Defendant Saeed Ismail Dashti (in his capacity as the Director of Clark
   Gateway Investment Group) to the First Defendant, Maria Lazareva
   (regarding Global Gateway Development Corporation), perused by the
   Public Prosecution, it has been established that, on 11th of April, 2014, Clark
   Gateway Investment Group has purchased 100% of the existing shares of
   Global Gateway Development Corporation.
4. After having examined the photocopy of the letters exchanged between the
   KGL Investment Company, the Unified Transport Company and the
   Jordanian Kuwaiti Bank, perused by the Public Prosecution, it has been
   established that, KGL Investment Company provided a bank guarantee of
   USD 900000 to the Unified Company.
5. After having examined the photocopy of the Bank Guarantee Agreement
   referred to above on 27th of June, 2009 by and between the Port Fund and
   the Unified Transport and Logistics Co., perused by the Public Prosecution,
   it has been established that, the Second Defendant, Saeed Ismail Dashti, was
   the one who represented the Unified Company in signing the said
   Agreement.
6. After having the Central Bank Governor's resolution No. 1/99/2007 dated
   11 of March 2007 perused by the Public Prosecution, it has been established
   that KGL Investment Company is a Kuwaiti Shareholding Closed Company
   which has been established on 6 of November 2006 with a registered capital
   amounting to KWD 15,000,000, that the defendant Maria Lazareva is the
   managing director of the same company, and the second defendant Saeed
   Ismail Hajiya Dashti is a member of the board of directors.
7. After having examined the photocopy of the approval request of the
   investment Funds registry issued by the joint stock companies management
   in the Ministry of Commerce and Industry perused by the Public
   Prosecution, it has been established that KGL Investment Company was the
   marketing administrator of The Port Fund.
8. After having examined the photocopy of the private marketing license No.
   24/2007 issued on 22 of May 2007 perused by the Public Prosecution, it has
   been established the purposes of The Port Fund was to achieve an internal
   return rate of 30% on the total investments of The Fund by giving investors
   the opportunities to take part in the prospectus of the fund in        order
                                                                       n ordeer tto
                                                                                  o
   increase and unify the works relevant to the port in addition to the   he other
                                                                         th  oth er
         Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 87 of 90




      investments which allow every investors to invest therein and which are
      relevant to The Fund's investments. It has also been established that KGL
      Investment Company is the company who has established the Fund and that
      KGL Investment Cayman LTD is the administrator of the Fund, and that HSBC
      Bank Middle East Limited is the Secretary of The Fund.
 9.   After having examined the photocopy of the contract of Kuwait Ports
      Authority's subscription and participation in The Port Fund dated 14 of July
      2010 perused by the Public Prosecution, it has been established in the
      preamble thereof that the aim of the stated Fund was to achieve an internal
      return rate of 20% of the whole investments of the Fund. In addition, Article
      No. 2 of the mentioned contract has stipulated that the authority participates
      in the units of the fund in an amount of USD 50 Million. Moreover, Article No.
      12 of the same contract has stipulated that the contract shall subject to the
      laws of Kuwait and any disputes that may arise between parties concerning
      the performance of the clauses thereof shall be referred to the Kuwaiti
      courts. Such disputes may be represented in the dispute that Kuwait Ports
      Authority authorizes the vice chairman of the authority, the third defendant,
      Mohammed Abdul Mohsen Abdul Latif Al Asfour to sign the mentioned
      contract.
10.   After having examined the photocopy of the letter of transferring the amount
      of the Kuwait Ports Authority’s contribution to The Port Fund dated 15 of
      July 2010 perused by the Public Prosecution, it has been established that
      such letter was signed by the vice chairman of the authority, the third
      defendant, Mohammed Abdul Mohsen Al Asfour.
11.   After having examined the photocopy of the letter of Council of Ministers
      General Secretariat (CMGS) No. 10/20/311 dated 29 of June 2010 perused
      by the Public Prosecution, it has been established that such letter was
      associated with the subject of Kuwait Ports Authority's subscription in The
      Port Fund which has been established by KGL Investment Company.
      Furthermore, the letter includes that Saeed Ismail Dashti, from KGL
      Investment Company, has sent a letter to the office of the Prime Minister in
      3 of July 2010 requesting his opinion concerning the approval of Kuwait
      Ports Authority's participation in The Port Fund which has been established
      by the mentioned Company.
12.   After having the letter of the director general of Kuwait Ports Authority
                                                                              y sent
                                                                         hority sent
      on 2 of December 2015 perused by the Public Prosecution, it ha      has
                                                                            as been
                                                                               b een
       Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 88 of 90




    established that the final statement of Kuwait Ports Authority for the
    financial year 2014/2015 concerning the authority's investment in The Port
    Fund In Kuwait has been rectified to "there are no additional amounts or
    profits that have been recorded for The Port Fund in the authority's records".
13. After having the report of the Minister of Transportation dated 4 of
    November 2013 perused by the Public Prosecution, it has been established
    that such report included a statement concerning Article No. 7 of the
    contract of Kuwait Ports Authority's participation in The Port Fund as it has
    stipulated that both parties of the contract shall be committed to the
    prospectus and the documents thereof as it shall be deemed as an integral
    part of the contract. Furthermore, such prospectus has included that the
    average of the Fund's investments is 30%, yet such Article has been
    breached and this revenue has been decreased to 20% in the subscription
    Contract. Hence, there is a conflict of interest between the vice chairman of
    the Kuwait Ports Authority, the third defendant, Mohammed Abdul Mohsen
    Al Asfour and KGL Investment Company.
14. After having the statement of Money transfers attached to the seventh
    witness, the audit office member's report perused by the Public Prosecution,
    it has been established that funds have been transferred from the account of
    The Port Fund account No 001004001001 at HSBC Bank to (Kuwait and Gulf
    Link Company for Transport) of a total amount of KWD 20,000 "Only Twenty
    Thousand Kuwaiti Dinar", as detailed below:
          Date of     Amount of                            Account    Bank/
                                   Beneficiary Company
         Transfer      Transfer                              No.     Country
           31 of
                                    Kuwait and Gulf Link   0010015    HSBC/
         October        20,000
                                   Company for Transport    02001     Kuwait
           2011

15. After having examined the photocopy of the amendment contract of Al
    Morabitoon International Company LLC dated 28 of January 2007 perused
    by the Public Prosecution, it has been established that the second defendant
    Saeed Ismail Hajiya Dashti owns 75 shares out of 100 shares.
16. After having examined the photocopy of KGL Investment Company's
    Memorandum of Association dated 9 of November 2006 perused by the
    Public Prosecution, it has been established that the third defendant,
                                                                      defendantt,
    Mohammed Abdul Mohsen Abdul Latif Al Asfour is a founder           er in
                                                                           in the
                                                                              th e
    mentioned company (Party No. 641) and owns 30 thousand            ndd sshares
                                                                            hares
         Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 89 of 90




      amounting to KWD 3,000, and that the second defendant Saeed Ismail Hajiya
      Dashti was an agent for all the partners.
17.   After having examined the photocopy of National Cleaning Company K.P.S.C.
      (NCC)'s and Sabhan Agricultural Contracting Co WLL's Memorandum of
      Association perused by the Public Prosecution, it has been established that
      the third defendant, Mohammed Abdul Mohsen Abdul Latif Al Asfour was a
      partner in both companies with the second defendant Saeed Ismail Hajiya
      Dashti.
18.   After having the statement of the defendant Maria Lazareva's account at
      Burgan Bank perused, it has been established that the statement of account
      is identical to what has been stated by the third witness.
19.   After having the statement of the defendant Saeed Ismail Hajiya Dashti's
      account at Burgan Bank perused, it has been established that the statement
      of account was identical to what has been stated by the third witness.
20.   After having the statement of the KGL Investment Company's account at Al
      Ahli Bank of Kuwait and attachments thereof perused, it has been
      established that the statement of account was identical to what has been
      stated by both the second and sixth witnesses.
21.   After having the statement of the defendant Maria Lazareva's account at
      Kuwait Finance House (KFH) perused, it has been established that the
      statement of account was identical to what has been stated by the fifth
      witness.
22.   After having the statement of The Port Fund's account at HSBC Bank and
      attachments thereof perused, it has been established that the statement of
      account is identical to what has been stated by the fourth witness.
23.   After having examined the photocopy of KGL International for Ports,
      Warehousing and Transport (KGL IP)'s Memorandum of Association dated
      24 of July 2006 perused, it has been established that the second defendant
      Saeed Ismail Dashti was a founder of such company in his capacity as a
      representative of Kuwait and Gulf Link Company for Transport founded on
      01 of May 1983.
24.   After having the report of the Audit Office member, the seventh witness
      perused by the Public Prosecution, it has been established that the
      contributors in The Port Fund and their shares in the capital thereof are as
      follows:
   Case 1:20-mc-00046-ALC Document 23-20 Filed 06/23/20 Page 90 of 90




                     Paying entity                      Amount in
                                                           USD
                Kuwait Ports Authority                  85,000,000
       The Public Institution for Social Security       40,400,000
                        (PIFSS)
        General Retirement & social insurance           9,999,780
                  Authority (Qatar)
           Behbehani Investment Company                  1,330,000
       Gulf Investment Corporation G.S.C. (GIC)         20,000,000
                  Yacoub Behbehani                       1,029,976
              Al Ahlia Holding Company                   3,090,000
        Kuwait Reinsurance Company K.S.C.P.              2,040,000
            Al Ahleia Insurance Co.S.A.K.P.              3,060,000
                Mohammed A. Al-Naqi                      3,000,000
                         Total                         166,009,756
     Contribution of both Kuwait Ports Authority       125,400,000
     and The Public Institution for Social Security
          (PIFSS) in The Port Fund (In USD)
        Percentage of Public funds to the total          74,22%
                     contributors


                              Public Funds Prosecutor
                             Hamoud Mishary AlShamsy
                                      /Signed/


Executed on 26 April 2017.
